UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number0-21762 Gateway Tax Credit Fund III Ltd. (Exact name of Registrant as specified in its charter) Florida 59-3090386 (State or other jurisdiction of incorporation or organization) (IRS Employer No.) 880 Carillon Parkway St. Petersburg,Florida33716 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (727)567-1000 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Units of Limited Partnership Interest Number of Record Holders Title of Class as of March 31, 2010 Limited Partnership Interest General Partner Interest 2 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES[] NO[X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES[] NO[X] Indicate by check mark whether the Registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES[X] NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). YES[X] NO[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrants most recently completed second fiscal quarter. There is no market for the Registrant’s Limited Partnership interests. DOCUMENTS INCORPORATED BY REFERENCE Parts I, II, III and IV – Form S-11 Registration Statement and all amendments and supplements thereto. File No. 33-44238 2 PART I Item 1.Business Gateway Tax Credit Fund III Ltd. (“Gateway”) is a Florida Limited Partnership.The general partners are Raymond James Tax Credit Funds, Inc., the Managing General Partner, and Raymond James Partners, Inc., (collectively, the “General Partners”) both sponsors of Gateway Tax Credit Fund III Ltd. and wholly owned subsidiaries of Raymond James Financial, Inc.Gateway was formed October 17, 1991 and commenced operations July 16, 1992 with the first admission of Limited Partners. Gateway is engaged in only one industry segment, to acquire limited partnership interests in unaffiliated limited partnerships (“Project Partnerships”), each of which owns and operates one or more apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”) under Section 42 of the Internal Revenue Code, received over a ten year period.Subject to certain limitations, Tax Credits may be used by Gateway's investors to reduce their income tax liability generated from other income sources.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of its Limited Partnership Agreement.As of March 31, 2010, Gateway received capital contributions of $1,000 from the General Partners and from the Limited Partners:$10,395,000 in Series 7, $9,980,000 from Series 8, $6,254,000 from Series 9, $5,043,000 from Series 10 and $5,127,000 from Series 11. Gateway offered Limited Partnership units in series.Each Series invests in a separate and distinct pool of Project Partnerships.Net proceeds from each Series were used to acquire Project Partnerships which are specifically allocated to such Series.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Limited Partners of such Series. Operating profits and losses, cash distributions from operations and Tax Credits are allocated 99% to the Limited Partners and 1% to the General Partners.Profit or loss and cash distributions from sales of properties will be allocated as described in the Limited Partnership Agreement. Gateway initially held investments in 133 Project Partnerships.As more fully described in Item 7 herein, Gateway is presently in the process of disposing of its interests in Project Partnerships which have reached the end of their fifteen-year Tax Credit compliance period.As of March 31, 2010, 14 Project Partnerships once held by Gateway have been sold.Project Partnership investments held by Series as of March 31, 2010 are as follows:30 Project Partnerships for Series 7, 40 Project Partnerships for Series 8, 23 Project Partnerships for Series 9, 14 Project Partnerships for Series 10 and 12 Project Partnerships for Series 11.Gateway acquired its interests in the Project Partnerships by becoming a limited partner in the Project Partnerships that own the properties.As of March 31, 2010, the capital received for each Series was fully invested in Project Partnerships and management plans no new Project Partnership acquisitions. The primary source of funds from the inception of each Series has been the capital contributions from Limited Partner investors.Gateway’s operating costs are funded using the reserves established for this purpose, the interest earned on these reserves and distributions received from Project Partnerships.Gateway has also received proceeds from the sale of Project Partnerships and made corresponding cash distributions to Limited Partners. All but eight of the Project Partnerships are financed with mortgage loans from the Farmers Home Administration (now called United States Department of Agriculture - Rural Development) (“USDA-RD”) under Section 515 of the Housing Act of 1949.These mortgage loans are made at low interest rates for multi-family housing in rural and suburban areas, with the requirement that the interest savings be passed on to low income tenants in the form of lower rents.A significant portion of the project partnerships also receive rental assistance from USDA-RD to subsidize certain qualifying tenants.One Project Partnership in Series 7 received conventional financing.One Project Partnership in Series 9, two Project Partnerships in Series 10 and one Project Partnership in Series 11 are fully financed through the HOME Investment Partnerships Program.These HOME Program loans provide financing at rates of 0 % to 0.5% for a period of 15 to 42 years.One Project Partnership in Series 11 is partially financed by HOME.Two Project Partnerships in Series 11 received conventional financing. The investment objectives of Gateway are to: 1)Provide tax benefits to Limited Partners in the form of Tax Credits during the period in which each Project is eligible to claim Tax Credits; 2)Preserve and protect the capital of each Series. The investment objectives and policies of Gateway are described in detail on pages 39 through 47 of the Prospectus under the caption “Investment Objectives and Policies” which is incorporated herein by reference. 3 Item 1.Business (Continued) Gateway's goal is to invest in a diversified portfolio of Project Partnerships located in rural and suburban locations with a high demand for low income housing.As of March 31, 2010, each Series' investor capital contributions were successfully invested in Project Partnerships which met the investment criteria.The Tax Credits have been provided to Gateway’s investors and the fifteen year Tax Credit compliance period has expired for most of the Project Partnerships (see further information in the Exit Strategy discussion below).Gateway is now in the process of disposing of its remaining interests and distributing proceeds from those sales to the Limited Partners.Gateway’s objective is to sell Gateway’s interests in Project Partnerships which have exited the Tax Credit compliance period for fair market value and ultimately, liquidate the Project Partnerships and in turn liquidate Gateway. Gateway has no direct employees.Services are performed by the Managing General Partner and its affiliates and by agents retained by it.The Managing General Partner has full and exclusive discretion in management and control of Gateway. Exit Strategy Upon expiration of the Project Partnership Tax Credit Compliance Period When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships.The objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway’s last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. Of the original 133 Project Partnership investments, 125 Project Partnerships have reached the end of their Tax Credit compliance period as of December 31, 2009 and the 8 Project Partnerships that have yet to reach the end of the Tax Credit compliance period will do so in the year ending December 31, 2010.As of March 31, 2010, 14 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Limited Partners of those Series.On a cumulative basis as of March 31, 2010, $338,877 of net sales proceeds representing $32.60 per Limited Partner unit in Series 7 and $67,964 of net sales proceeds representing $6.81 per Limited Partner unit in Series 8 have been distributed to the Limited Partners of the respective Series. Item 1A.Risk Factors The General Partners do not believe the Project Partnerships are subject to the risks generally associated with conventionally financed nonsubsidized apartment properties.Risks related to the operations of Gateway are described in detail on pages 29 through 38 of the Prospectus, as supplemented, contained in the Registration Statement, File No. 33-44238 (“Prospectus”), under the Caption “Risk Factors” which is incorporated herein by reference. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility of Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.No such contributions have been made during fiscal year 2010, 2009 or 2008. Investors eventually may be allocated profits for tax purposes which exceed any cash Gateway distributes to them.Under these circumstances, unless an investor has passive losses or credits to reduce such tax liability, the investor will have to pay federal income tax without a corresponding cash distribution from Gateway.Similarly, in the event of a sale or foreclosure of an apartment complex, an investor may be allocated taxable income, resulting in a tax liability in excess of any cash distributed to the investor as a result of such event. There is no assurance that investors will receive any cash distributions from the sale or disposal of a Project Partnership. The price at which a Project Partnership is sold may not be sufficient to pay the mortgage and other expenses which must be paid at such time. Item 1B.Unresolved Staff Comments None. 4 Item 2.Properties Gateway holds an interest in properties through its limited partnership investments in Project Partnerships.The largest single net investment as of March 31, 2010 in a Project Partnership for each respective Series is:Series 7, one Project Partnership investment constitutes 28.6% of the Series' total assets, Series 10, one Project Partnership investment constitutes 22.4% of the Series’ total assets, and Series 11, one Project Partnership constitutes 25.9% of the Series’ total assets (the net investment for book purposes is zero for each Project Partnership in Series 8 and Series 9).The following table provides certain summary information regarding the Project Partnerships in which Gateway held an interest as of December 31, 2009 (the Project Partnerships’ financial information contained herein is reported on a 3-month lag): SERIES 7 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Nottingham Pisgah, AL 18 6/92 100% Washington Bloomfield, NE 24 9/92 75% BrookStone McCaysville, GA 40 9/92 98% N. Irvine Irvine, KY 24 9/92 96% Horton Horton, KS 24 9/92 79% Manchester Manchester, GA 42 9/92 100% Waynesboro Waynesboro, GA 24 9/92 100% Lakeland II Lakeland, GA 30 9/92 97% Mt. Vernon Mt. Vernon, GA 24 9/92 75% Meadow Run Dawson, GA 48 9/92 98% Warm Springs Warm Springs, GA 22 9/92 95% Blue Ridge Blue Ridge, GA 41 9/92 98% Pioneer Mountain View, AR 48 9/92 100% Dilley Dilley, TX 28 9/92 100% Elsa Elsa, TX 40 9/92 100% Leander Leander, TX 36 9/92 100% Louisa Sr. Louisa, KY 36 9/92 100% Orchard Commons Crab Orchard, KY 12 9/92 100% Vardaman Vardaman, MS 24 9/92 92% Heritage Park Paze, AZ 32 9/92 100% BrooksHollow Jasper, GA 40 9/92 98% Cavalry Crossing Ft. Scott, KS 40 9/92 95% Carson City Carson City, KS 24 11/92 83% Matteson Capa, KS 24 11/92 79% Pembroke Pembroke, KY 16 12/92 94% Robynwood Cynthiana, KY 24 12/92 96% Atoka Atoka, OK 24 1/93 100% Coalgate Coalgate, OK 24 1/93 100% Hill Creek West Blocton, AL 24 11/93 96% Cardinal Mountain Home, AR 32 11/93 91% Total Series 7 The average effective rental income per unit for the year ended December 31, 2009 is $4,361 per year ($363 per month). 5 Item 2 - Properties (Continued) SERIES 8 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Purdy Purdy, MO 16 12/92 88% Galena Galena, KS 24 12/92 100% Antlers 2 Antlers, OK 24 1/93 100% Holdenville Holdenville, OK 24 1/93 96% Wetumka Wetumka, OK 24 1/93 58% Mariners Cove Marine City, MI 32 1/93 88% Mariners Cove Sr. Marine City, MI 24 1/93 100% Antlers Antlers, OK 36 3/93 89% Bentonville Bentonville, AR 24 3/93 92% Deerpoint Elgin, AL 24 3/93 88% Aurora Aurora, MO 28 3/93 89% Baxter Baxter Springs, KS 16 4/93 100% Arbor Gate Bridgeport, AL 24 5/93 75% Timber Ridge Collinsville, AL 24 5/93 79% Concordia Sr. Concordia, KS 24 5/93 88% Mountainburg Mountainburg, AR 24 6/93 100% Lincoln Pierre, SD 25 5/93 96% Fox Ridge Russellville, AL 24 6/93 88% Meadow View Bridgeport, NE 16 6/93 81% Sheridan Auburn, NE 16 6/93 100% Grand Isle Grand Isle, ME 16 6/93 88% Meadowview Van Buren, AR 29 8/93 100% Taylor Taylor, TX 44 9/93 100% Brookwood Gainesboro, TN 44 9/93 98% Pleasant Valley Lynchburg, TN 33 9/93 97% Reelfoot Ridgely, TN 20 9/93 95% River Rest Newport, TN 34 9/93 97% Kirksville Kirksville, MO 24 9/93 100% Kenton Kenton, OH 46 9/93 87% Lovingston Lovingston, VA 64 9/93 97% Pontotoc Pontotoc, MS 36 10/93 100% Hustonville Hustonville, KY 16 10/93 94% Northpoint Jackson, KY 24 10/93 100% Brooks Field Louisville, GA 32 10/93 100% Brooks Lane Clayton, GA 36 10/93 100% Brooks Point Dahlonega, GA 41 10/93 98% Brooks Run Jasper, GA 24 10/93 100% Logan Heights Russellville, KY 24 11/93 88% Lakeshore 2 Tuskegee, AL 36 12/93 89% Cottondale Cottondale, FL 25 1/94 96% Total Series 8 The average effective rental income per unit for the year ended December 31, 2009 is $4,553 per year ($379 per month). 6 Item 2 - Properties (Continued) SERIES 9 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Jay Jay, OK 24 9/93 100% Boxwood Lexington, TX 24 9/93 100% Stilwell 3 Stilwell, OK 16 9/93 56% Arbor Trace Lake Park, GA 24 11/93 100% Arbor Trace 2 Lake Park, GA 42 11/93 90% Omega Omega, GA 36 11/93 89% Cornell 2 Watertown, SD 24 11/93 96% Elm Creek Pierre, SD 24 11/93 83% Marionville Marionville, MO 20 11/93 100% Lamar Lamar, AR 24 12/93 75% Centreville Centreville, AL 24 12/93 100% Skyview Troy, AL 36 12/93 94% Sycamore Coffeyville, KS 40 12/93 95% Bradford Cumberland, KY 24 12/93 100% Cedar Lane London, KY 24 12/93 100% Stanton Stanton, KY 24 12/93 100% Abernathy Abernathy, TX 24 1/94 83% Pembroke Pembroke, KY 24 1/94 92% Meadowview Greenville, AL 24 2/94 88% Town Branch Mt. Vernon, KY 24 12/93 100% Fox Run Ragland, AL 24 3/94 100% Maple Street Emporium, PA 32 3/94 100% Manchester Manchester, GA 18 5/94 100% Total Series 9 The average effective rental income per unit for the year ended December 31, 2009 is $4,447 per year ($371 per month). 7 Item 2 - Properties (Continued) SERIES 10 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Albany Albany, KY 24 1/94 100% Oak Terrace Bonifay, FL 18 1/94 100% Wellshill West Liberty, KY 32 1/94 100% Applegate Florence, AL 36 2/94 100% Heatherwood Alexander, AL 36 2/94 100% Peachtree Gaffney, SC 28 3/94 96% Donna Donna, TX 50 1/94 100% Wellsville Wellsville, NY 24 2/94 100% Tecumseh Tecumseh, NE 24 4/94 63% Clay City Clay City, KY 24 5/94 96% Irvine West Irvine, KY 24 5/94 100% New Castle New Castle, KY 24 5/94 96% Stigler Stigler, OK 20 7/94 100% Courtyard Huron, SD 21 8/94 95% Total Series 10 The average effective rental income per unit for the year ended December 31, 2009 is $4,471 per year ($373 per month). SERIES 11 PARTNERSHIP LOCATION OF PROPERTY # OF UNITS DATE ACQUIRED PROPERTY COST OCCUPANCY RATE Homestead Pinetop, AZ 32 9/94 100% Mountain Oak Collinsville, AL 24 9/94 75% Eloy Eloy, AZ 24 11/94 96% Gila Bend Gila Bend, AZ 36 11/94 81% Creekstone Dallas, GA 40 12/94 93% Tifton Tifton, GA 36 12/94 97% Cass Towne Cartersville, GA 10 12/94 80% Warsaw Warsaw, VA 56 12/94 100% Royston Royston, GA 25 12/94 100% Red Bud Mokane, MO 8 12/94 75% Cardinal Mountain Home, AR 32 12/94 91% Parsons Parsons, KS 38 12/94 87% Total Series 11 The average effective rental income per unit for the year ended December 31, 2009 is $4,947 per year ($412 per month). 8 Item 2 - Properties (Continued) A summary of the book value of the fixed assets of the Project Partnerships as of December 31, 2009, 2008 and 2007 is as follows: 12/31/2009 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 12/31/2008 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ 9 Item 2 - Properties (Continued) 12/31/2007 SERIES 7 SERIES 8 SERIES 9 Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ SERIES 10 SERIES 11 TOTAL Land $ $ $ Land Improvements Buildings Furniture and Fixtures Construction in Process 0 0 Properties, at Cost Less:Accum Depr. Properties, Net $ $ $ Item 3.Legal Proceedings Gateway is not a party to any material pending legal proceedings. Item 4.(Removed and Reserved) 10 PART II Item 5.Market for the Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a) Gateway's Limited Partnership interests are not publicly traded.There is no market for Gateway's Limited Partnership interests and it is unlikely that any will develop.No transfers of Limited Partnership Interests are permitted without the prior written consent of the Managing General Partner.There have been numerous transfers from inception to date with most being from individuals to their trusts or heirs.The Managing General Partner is not aware of the price at which Limited Partnership units are transferred.The criteria for and the details regarding transfers are found on pages A-28 and A-29 of the Limited Partnership Agreement under ARTICLE XII under the caption “Transfers of Units” found in the Prospectus, which is incorporated herein by reference. (b) Approximate Number of Equity Security Holders: Number of Record Holders Title of Class as of March 31, 2010 Limited Partnership Interest 2,052 General Partner Interest 2 Item 6.Selected Financial Data FOR THE YEARS ENDED MARCH 31, SERIES 7 Total Revenues Net Income (Loss) Equity in Income (Loss) of Project Partnerships - Total Assets Investments In Project Partnerships Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss Net Income (Loss) Distributions Paid - - - FOR THE YEARS ENDED MARCH 31, SERIES 8 Total Revenues Net Loss Equity in Loss of Project Partnerships Total Assets Investments In Project Partnerships - Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss Net Loss Distributions Paid - 11 Item 6.Selected Financial Data (Continued) FOR THE YEARS ENDED MARCH 31, SERIES 9 Total Revenues Net Loss Equity in Loss of Project Partnerships Total Assets Investments In Project Partnerships - Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss Net Loss FOR THE YEARS ENDED MARCH 31, SERIES 10 Total Revenues Net Loss Equity in (Loss) Income of Project Partnerships Total Assets Investments In Project Partnerships Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss Net Loss FOR THE YEARS ENDED MARCH 31, SERIES 11 Total Revenues Net Loss Equity in Loss of Project Partnerships Total Assets Investments In Project Partnerships Per Weighted Average Limited Partnership Unit: (A) Tax Credits Portfolio Income Passive Loss Net Loss FOR THE YEARS ENDED MARCH 31, TOTAL SERIES 7 - 11 Total Revenues Net Loss Equity in Loss of Project Partnerships Total Assets Investments In Project Partnerships (A) The tax information is as of December 31, the year end for tax purposes. The above selected financial data should be read in conjunction with the financial statements and related notes appearing elsewhere in this report.This statement is not covered by the auditor's opinion included elsewhere in this report. 12 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis (“MD&A”) is intended to help the reader understand the results of operations and financial condition of Gateway.The MD&A is provided as a supplement to, and should be read in conjunction with the financial statements and accompanying footnotes to the financial statements contained elsewhere in this report. The Managing General Partner monitors developments in the area of legal and regulatory compliance.For example, the Sarbanes-Oxley Act of 2002 (the “Act”) mandates or suggests additional compliance measures with regard to governance, disclosure, audit and other areas, and certain provisions of the Act have been implemented by Gateway and other provisions will be implemented by Gateway in subsequent years. Gateway – All Series - The following discusses the overall results of operations, liquidity and capital resources for Gateway as a whole. A summary of the activity within each specific Series of Gateway then follows. Results of Operations As more fully detailed in the Exit Strategy discussion included within this MD&A, all of the Project Partnerships have delivered their Tax Credits to Gateway and the Tax Credit compliance period has expired for 125 of the Project Partnerships initially held.Gateway is in the process of selling or disposing of its interests in Project Partnerships that have reached the end of their Tax Credit compliance period.Net proceeds received from the sales are in turn distributed to the Limited Partners.Once all Project Partnership interests have been sold or otherwise disposed of, Gateway will be liquidated.The target date for liquidation of Gateway is on or before December 31, 2012, although there is no certainty, and it may not even be considered likely at this time, that all the activities necessary to occur as of such date will have transpired. Distribution income arises from any cash distributions received from Project Partnerships which have a zero investment balance for financial reporting purposes.Distribution income increased 21% in fiscal year 2010 to $83,716, an increase of $14,443 from the fiscal year 2009 distribution income of $69,273, which represented a $9,616 or 12% decrease as compared to distribution income of $78,889 in fiscal year 2008.The increase in distribution income for the year ended March 31, 2010 is a result of fewer Project Partnerships with investment balances coupled with an increase of gross distributions received from Project Partnerships.The number of Project Partnerships with an investment balance decreased from 14 as of March 31, 2009 to 9 as of March 31, 2010.The gross distributions received from Project Partnerships increased from $101,326 for the year ended March 31, 2009 to $114,268 for the year ended March 31, 2010.The decrease in distribution income for the year ended March 31, 2009 is a result of a reduction in distribution payments to Gateway by the Project Partnerships. Gateway has no direct employees.The General Partners have full and exclusive discretion in management and control of Gateway.Total expenses of Gateway were $673,401 for the fiscal year ended March 31, 2010, a decrease of $1,583,833 as compared to the fiscal year 2009 total expenses of $2,257,234, which represented a $335,745 increase in total expenses as compared to the fiscal year 2008 amount of $1,921,489.Impairment expense represents a significant component of total expenses in fiscal year 2009 and 2008.Impairment expense is a non-cash charge that reflects a potential decline in the carrying value of Gateway’s interest in Project Partnerships.Historically, Gateway has considered the residual value of the Project Partnerships as one key component of its estimate of the present value of Gateway’s interest in any of its Project Partnerships.During the quarter ended December 31, 2008, as a direct result of the deterioration that occurred within the United States financial markets and more specifically, its negative impact on the Tax Credit market, Gateway concluded that any residual value of the Project Partnerships given the Tax Credit market conditions could not be practicably determined.As a result, in the quarter ended December 31, 2008 Gateway eliminated estimates of residual value of the Project Partnerships from the recoverability portion of its impairment analysis.During fiscal years 2010, 2009 and 2008, impairment expense was recorded in the aggregate amount of $28,099, $1,340,110 and $962,003, respectively.Net of this impairment expense, expenses of Gateway decreased $271,822, or 30% in fiscal year 2010 versus fiscal year 2009.The decrease in fiscal year 2010 results primarily from decreases in 1) asset management fees and general and administrative expenses – General Partner due to sales of Project Partnerships (Gateway ceases accruing Asset Management Fees and General and Administrative Expenses – General Partner for sold Project Partnerships) along with the cessation of accruals for general and administrative expenses – General Partner in Series 8 (beginning in fiscal year 2010) and Series 7, 9 and 10 (beginning in March 2010); and 2) amortization expense (resulting from the suspension of amortization due to Project Partnership investment balances reaching zero or the acquisition fees and expense being fully amortized).The fiscal year 2009 expense represented a $42,362, or 4%, decrease from the fiscal year 2008 amount of $959,486 (net of impairment expense). 13 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) For the year ended March 31, 2010, Equity in Loss ofProject Partnerships totaled $116,457 which represents a $130,618 decrease as compared to the Equity in Loss of Project Partnerships for the year ended March 31, 2009 of $247,075.For the year ended March 31, 2008, Equity in Loss of Project Partnerships totaled $333,294.Equity in Loss of Project Partnerships decreased for the year ended March 31, 2010 as compared to the year ended March 31, 2009 because of a decrease in the losses from Project Partnerships with positive investment balances.Because Gateway utilizes the equity method of accounting for its Project Partnerships, income or losses from Project Partnerships with a zero investment balance are not recognized in the Statement of Operations.For the year ended December 31, 2009 (Project Partnership financial information is reported on a three-month lag), Gateway’s share of the net loss was $2,478,314, of which $2,361,857 was suspended.For the year ended December 31, 2008, Gateway’s share of the net loss was $2,548,187, of which $2,301,112 was suspended.For the year ended December 31, 2007, Gateway’s share of the net loss was $2,016,916, of which $1,683,622 was suspended.Typically, it is customary in the low-income housing Tax Credit industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.As the Project Partnership investments mature and the Investments in Project Partnership balances decrease over time, the losses from Project Partnerships recorded by Gateway decrease. In fiscal year 2010, the Gain on Sale of Project Partnerships amounted to $343,518, an increase of $299,744 over the fiscal year 2009 amount of $43,774, which in turn was a decrease of $24,226 from the fiscal year 2008 Gain on Sale of Project Partnerships amount of $68,000.As more fully discussed herein, nine Project Partnership investments were sold during fiscal year 2010 as compared to four in fiscal year 2009 and one in fiscal year 2008.The amount of the gain or loss from the sale of a Project Partnership and the year in which it is recognized on the Statement of Operations is dependent upon the specifics related to each sale or disposition transaction.Refer to the discussion of each Project Partnerships sold in the Exit Strategy section within this MD&A. Interest income for the year ended March 31, 2010 of $4,752 represents a decrease of $25,307 or 84%, as compared to fiscal year 2009.Interest income in fiscal year 2009 of $30,059 was a decrease of $47,462 or 61% as compared to the fiscal year 2008 interest income of $77,521.The changes in interest income over the prior two fiscal years result primarily from the fluctuation of interest rates on short-term investments over that period, along with the maturation of several investments in securities over the same period.Investments in Securities decreased to $0 as of March 31, 2010 from $79,337 as of March 31, 2009 as a result of the redemption of U.S. Treasury Security Strips in February 2010 and the reinvestment of these funds into cash and cash equivalents.Investments in Securities as of March 31, 2009 decreased $669,738 from $749,075 as of March 31, 2008 as a result of the redemption of U.S. Treasury Notes in June 2008, the redemption of U.S. Security Strips in February 2009 and the reinvestment of these funds into cash and cash equivalents.Interest income is generally one source of funds available to pay administrative costs of Gateway. Liquidity and Capital Resources The capital resources of each Series are used to pay General and Administrative operating costs including personnel, supplies, data processing, travel, legal and accounting associated with the administration and monitoring of Gateway and the Project Partnerships.The capital resources are also used to pay the Asset Management Fee due the Managing General Partner, but only to the extent that Gateway's remaining resources are sufficient to fund Gateway's ongoing needs.(Payment of any Asset Management Fee unpaid at the time Gateway sells its interests in the Project Partnerships is subordinated to the Limited Partners’ return of their original capital contribution). The sources of funds to pay the expenses of Gateway are cash and cash equivalents and the interest earnings thereon, and cash distributed to the Series from the operations of the Project Partnerships.Due to the rent limitations applicable to the Project Partnerships as a result of their qualifying for Low-Income Housing Tax Credits, Gateway does not expect there to be a significant increase in future rental income of the Project Partnerships.Therefore, cash distributions from the operations of the Project Partnerships are not expected to increase on a per project basis.However, operational factors of the Project Partnerships and the timing of distributions contribute to fluctuations of distributions from year to year.Management believes these sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. In total, Gateway reported a net loss of $357,872 from operations for the year ended March 31, 2010.Cash and Cash Equivalents increased by $26,219 and Investments in Securities decreased by $79,337 (due to the maturation of Gateway’s remaining U.S. Treasury investments during fiscal year 2010).Of the Cash and Cash Equivalents on hand as of March 31, 2010, $48,451 is payable to certain Series’ Limited Partners arising from the sale of Project Partnerships.After consideration of these sales proceeds, Cash and Cash Equivalents and Investments in Securities decreased $101,106 as compared to the prior year-end balances. 14 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) The financial performance of each respective Series is summarized as follows: Series 7 - Gateway closed this series on October 16, 1992 after receiving $10,395,000 from 635 Limited Partner investors.As of March 31, 2010, the Series had invested $5,721,083 in 30 Project Partnerships located in 10 states containing 889 apartment units.Average occupancy of the Project Partnerships was 95% at December 31, 2009. Equity in Income (Loss) of Project Partnerships decreased to $0 in fiscal year 2010 from income of $707 for fiscal year 2009.The fiscal year 2009 income was a $29,496 increase from the fiscal year 2008 loss of $28,789.As presented in Note 5, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $695,025, $597,535 and $569,021 on Rental and other income of $5,284,523, $6,397,144 and $7,209,575, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $701,101, $617,777 and $592,531, of which $701,101, $618,484 and $563,742 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.The suspended losses for the year ended December 31, 2008 of $618,484 exceed Gateway’s share of the total net loss of $617,777 because certain Project Partnerships with investment balances generated net income of $707.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $1,008,239, $1,277,049 and $1,495,597 for the years ended December 31, 2009, 2008 and 2007, respectively).As a result, management expects that this Series, as well as the Series described below, will report its equity in Project Partnerships as a loss for tax and financial reporting purposes.Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2010.For the fiscal years ended March 31, 2009 and 2008, impairment expense of $183,299and $99,867 were recognized, respectively.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $209,702 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had net income of $142,985 for the year ended March 31, 2010.However, after considering the changes in operating assets and liabilities, net cash used in operating activities was $77,342.Cash provided by investing activities totaled $335,707 consisting of $35,189 in cash distributions from the Project Partnerships and $300,518 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships).Cash used in financing activities consists of distributions paid to Limited Partners totaling $295,530. Series 8 - Gateway closed this Series on June 28, 1993 after receiving $9,980,000 from 664 Limited Partner investors.As of March 31, 2010, the Series had invested $6,941,449 in 40 Project Partnerships located in 17 states containing 1,121 apartment units.Average occupancy of the Project Partnerships was 92% at December 31, 2009. Equity in Loss of Project Partnerships decreased $42,608 to $2,631 in fiscal year 2010 as compared to $45,239 in fiscal year 2009.The fiscal year 2009 amount decreased $8,773 from the fiscal year 2008 loss of $54,012.As presented in Note 5, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $782,205, $925,731 and $660,764 on Rental and other income of $6,930,389, $7,026,802 and $6,962,343, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $777,837, $921,647 and $660,633, of which $775,206, $876,408 and $606,621 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $1,397,733, $1,498,607 and $1,489,012 for the years ended December 31, 2009, 2008 and 2007, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.For the fiscal years ended March 31, 2010, 2009 and 2008, impairment expense of $8,681, $221,243 and $31,346 were recognized, respectively.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $238,988 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. 15 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) As disclosed on the statement of cash flows, the Series had a net loss of $91,802 for the year ended March 31, 2010.However, after adjusting for Equity in Loss of Project Partnerships of $2,631 and the changes in operating assets and liabilities, net cash provided by operating activities was $3,731.Cash provided by investing activities totaled $49,339 consisting of $26,339 in cash distributions from the Project Partnerships and $23,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of these sales of Project Partnerships). Series 9 - Gateway closed this Series on September 30, 1993 after receiving $6,254,000 from 406 Limited Partner investors.As of March 31, 2010, the Series had invested $4,703,741 in 23 Project Partnerships located in 10 states containing 600 apartment units.Average occupancy of the Project Partnerships was 93% at December 31, 2009. Equity in Loss of Project Partnerships decreased $82,779 to $4,909 in fiscal year 2010 as compared to $87,688 in fiscal year 2009.The fiscal year 2009 amount decreased $12,717 from the fiscal year 2008 loss of $100,405.As presented in Note 5, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $552,678, $540,476 and $440,158 on Rental and other income of $3,633,336, $3,756,581 and $3,716,532, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $547,151, $542,656 and $435,756, of which $542,242, $454,968 and $335,351 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $747,222, $790,640 and $784,023 for the years ended December 31, 2009, 2008 and 2007, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2010.For the fiscal year ended March 31, 2009, impairment expense of $180,400 was recognized.There was no impairment expense for the fiscal year ended March 31, 2008.Overall management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $96,912 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $120,481 for the year ended March 31, 2010.However, after considering the Equity in Loss of Project Partnerships of $4,909 and the changes in operating assets and liabilities, net cash used in operating activities was $55,055.Cash provided by investing activities totaled $27,641 consisting of $17,641 in cash distributions from the Project Partnerships and $10,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership). Series 10 - Gateway closed this Series on January 21, 1994 after receiving $5,043,000 from 325 Limited Partner investors.As of March 31, 2010, the Series had invested $3,716,106 in 14 Project Partnerships located in 9 states containing 385 apartment units.Average occupancy of the Project Partnerships was 97% at December 31, 2009. Equity in (Loss) Income of Project Partnerships decreased $29,121 to a loss of $28,325 in fiscal year 2010 as compared to income of $796 for fiscal year 2009.The fiscal year 2009 income was a $76,132 increase from the fiscal year 2008 loss of $75,336.As presented in Note 5, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $201,549, $169,201 and $144,893 on Rental and other income of $2,239,370, $2,397,697 and $2,355,826, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $211,172, $170,536 and $142,726, of which $182,847, $171,332 and $67,390 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.The suspended losses for the year ended December 31, 2008 of $171,332 exceed Gateway’s share of the total net loss of $170,536 because certain Project Partnerships with investment balances generated net income of $796.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $439,815, $486,635 and $479,429 for the years ended December 31, 2009, 2008 and 2007, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.There was no impairment expense for the fiscal year ended March 31, 2010.For the fiscal years ended March 31, 2009 and 2008, impairment expense of $506,918 and $376,185 were recognized, respectively.Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. 16 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) At March 31, 2010, the Series had $153,638 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $100,294 for the year ended March 31, 2010.However, after considering the Equity in Loss of Project Partnerships of $28,325 and the changes in operating assets and liabilities, net cash used in operating activities was $36,231.Cash provided by investing activities totaled $68,807 consisting of $18,807 in cash distributions from the Project Partnerships, $10,000 in net proceeds from the Sale of Project Partnerships (refer to the Exit Strategy section within this MD&A for more detailed discussion of this sale of Project Partnership) and $40,000 from matured investments in securities. Series 11 - Gateway closed this Series on April 29, 1994 after receiving $5,127,000 from 330 Limited Partner investors.As of March 31, 2010 the Series had invested $4,128,042 in 12 Project Partnerships located in 7 states containing 361 apartment units.Average occupancy of the Project Partnerships was 92% at December 31, 2009. Equity in Loss of Project Partnerships decreased $35,059 to $80,592 in fiscal year 2010 as compared to $115,651 in fiscal year 2009.The fiscal year 2009 amount increased $40,899 from the fiscal year 2008 loss of $74,752.As presented in Note 5, the Project Partnerships generated a loss for the years ended December 31, 2009, 2008 and 2007 of $246,604, $279,740 and $193,210 on Rental and other income of $2,231,664, $2,161,398 and $2,114,552, respectively.Gateway’s share of the Project Partnerships’ net loss for the years ended December 31, 2009, 2008 and 2007 was $241,053, $295,571 and $185,270, of which $160,461, $179,920 and $110,518 were suspended, respectively.If not suspended, these losses would have reduced the Investments in Project Partnerships below zero.In general, it is common in the real estate industry to experience losses for financial and tax reporting purposes because of the non-cash expenses of depreciation and amortization.(These Project Partnerships reported depreciation and amortization of $525,030, $523,527 and $529,741 for the years ended December 31, 2009, 2008 and 2007, respectively).Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.For the fiscal years ended March 31, 2010, 2009 and 2008, impairment expense of $19,418, $248,250 and $454,605 were recognized, respectively.Overall, management believes the Project Partnerships are operating as expected and have generated Tax Credits which met projections. At March 31, 2010, the Series had $209,968 of short-term investments (Cash and Cash Equivalents).Management believes the sources of funds are sufficient to meet current and ongoing operating costs for the foreseeable future, and to pay part of the Asset Management Fee. As disclosed on the statement of cash flows, the Series had a net loss of $188,280 for the year ended March 31, 2010.However, after considering the Equity in Loss of Project Partnerships of $80,592 and the changes in operating assets and liabilities, net cash used in operating activities was $55,140.Cash provided by investing activities totaled $60,292 consisting of $16,292 in cash distributions from the Project Partnerships and $44,000 from matured investments in securities. Critical Accounting Estimates Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected future cash flows is less than the carrying amount of the investment, Gateway recognizes an impairment loss.Impairment expense for the year ended March 31, 2010 totaled $28,099, comprised of $8,681 in Series 8 and $19,418 in Series 11.Impairment expense for the year ended March 31, 2009 totaled $1,340,110, comprised of $183,299 in Series 7, $221,243 in Series 8, $180,400 in Series 9, $506,918 in Series 10, and $248,250 in Series 11.Impairment expense for the year ended March 31, 2008 totaled $962,003, comprised of $99,867 in Series 7, $31,346 in Series 8, $376,185 in Series 10, and $454,605 in Series 11. 17 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Recent Accounting Changes In June 2009, the FASB issued amendments to the consolidation guidance applicable to variable interest entities which Gateway adopted effective April 1, 2010.The amendments will have no impact on its financial statements for the year-ended March 31, 2011. In May 2009, the FASB issued guidance regarding subsequent events, which was subsequently updated in February 2010.This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This guidance was effective for financial statements issued for fiscal years and interim periods ending after June 15, 2009, and was therefore adopted by Gateway for the quarter ended December 31, 2009.The adoption did not have a significant impact on the subsequent events that Gateway reports, either through recognition or disclosure, in the financial statements.In February 2010, the FASB amended its guidance on subsequent events to remove the requirement to disclose the date through which an entity has evaluated subsequent events, alleviating conflicts with current SEC guidance.This amendment was effective immediately and therefore Gateway did not include the disclosure in this Form 10-K. Exit Strategy Upon Expiration of the Project Partnership Tax Credit Compliance Period The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion.When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates the process of disposing of its investment in the Project Partnership; the objective of the process is to sell Gateway’s interest in the properties for fair market value and ultimately, when Gateway’s last Project Partnership investment is sold, liquidate Gateway.Generally, the market for Project Partnerships is limited.Some of the factors which negatively impact the marketability of these projects include (1) requirements by government agencies that the project’s mortgagor continue to maintain the property in the low-income housing program, and (2) the mortgage balance of the property is very near the initial balance as a result of the heavily subsidized debt of the Project Partnerships and lengthy (usually 50 year) amortization periods. 18 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) As of March 31, 2010, Gateway holds a limited partner interest in 119 Project Partnerships which own and operate government assisted multi-family housing complexes.Gateway at one time held investments in 133 Project Partnerships.As of December 31, 2009, only 8 of the Project Partnerships have yet to reach the end of their Tax Credit compliance period but will do so in the year ending December 31, 2010.As of March 31, 2010, 14 of the Project Partnerships have been sold (9 in Series 7, 3 in Series 8, 1 in Series 9, and 1 in Series 10) and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Limited Partners of the respective Series.A summary of the sale transactions for the Project Partnerships disposed during the past three fiscal years are summarized below: Fiscal Year 2010 Disposition Activity: Series 7 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal August 2009 Mountain City Manor August 2009 Tazewell Village August 2009 Jamestown Village August 2009 Clinch View Manor May 2009 Spring Creek Apartments II LP The net proceeds per LP unit from the sale of Mountain City Manor, Tazewell Village, Jamestown Village, Clinch View Manor, and Spring Creek Apartments II LP were distributed to the Series 7 Limited Partners in September 2009. Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 South Brenchley January 2010 Cimmaron Station The net proceeds per LP unit from the sale of South Brenchely and Cimmaron Station are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 8 Limited Partners in a subsequent quarter. Series 9 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 Mountain Glen The net proceeds per LP unit from the sale of Mountain Glen are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 9 Limited Partners in a subsequent quarter. Series 10 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 Redstone The net proceeds per LP unit from the sale of Redstone are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 10 Limited Partners in a subsequent quarter. 19 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Fiscal Year 2009 Disposition Activity: Series 7 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal September 2008 Cedar Hollow Apartments September 2008 Sunrise I Apartments September 2008 Burbank Apartments September 2008 Walnut Apartments The net proceeds per LP unit from the sale of Cedar Hollow Apartments, Sunrise I Apartments, Burbank Apartments, and Walnut Apartments were distributed to the Series 7 Limited Partners in December 2008. Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $349 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 8 Limited Partners in a subsequent quarter. Fiscal Year 2008 Disposition Activity: Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal March 2008 Morningside Villa The net proceeds per LP unit from the sale of Morningside Villa are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 8 Limited Partners in September 2008. 20 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Status Update on Unsold Project Partnerships: The following summarizes the most recent status of the sale/disposal process for the Project Partnership investments held as of March 31, 2010: Gateway has approved the sale to the general partner of the Project Partnership or a third party: Series 7 Mt. Vernon Rental Housing, L.P. Meadow Run Apartments, LP Lakeland II, LP Blue Ridge Elderly Housing, Ltd., L.P. Horton Housing, L.P. Atoka Properties Coalgate Properties These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $295,000, or $28.38 per limited partnership unit.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 7 Limited Partners subsequent to the closing of these sales transactions which would most likely occur within the next two years. Series 8 Antlers Properties Antlers Properties II AAA Properties of Bentonville Meadowview Properties Limited Partnership Concordia Senior Housing, L.P. Holdenville Properties Kirksville Senior Apartments, Limited Partnership Mountainburg Properties Wetumka Properties These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $630,000, or $63.13 per limited partnership unit.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 8 Limited Partners subsequent to the closing of these sales transactions which would most likely occur within the next two years. Series 9 Arbor Trace Apartments Phase I LP Arbor Trace Apartments Phase II LP Abernathy Properties Boxwood Place Properties Lamar Properties, L.P. Stilwell Properties III Jay Properties II These approvals are subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amounts as approved by Gateway, should all the transactions close without modification, the estimated net proceeds to Gateway from the sales of these Project Partnerships are estimated to be $350,000, or $55.96 per limited partnership unit.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 9 Limited Partners subsequent to the closing of these sales transactions which would most likely occur within the next two years. 21 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations (Continued) Series 10 Stigler Properties This approval is subject to a number of contingencies, the outcome of which cannot be predicted with certainty.However, utilizing the sales amount as approved by Gateway, should the transaction close without modification, the estimated net proceeds to Gateway from the sale of this Project Partnership are estimated to be $54,000, or $10.71 per limited partnership unit.Sales proceeds would be available for distribution, less the applicable state tax withholding, to the Series 10 Limited Partners subsequent to the closing of this sales transaction which would most likely occur within the next two years. Gateway has consented to the general partner granting an option for either the general partner or a third-party to purchase either the Project Partnership Interest or Assets: Series 7 Pioneer Apartments, an Arkansas Limited Partnership Should this option be exercised, the estimated net sales proceeds to Gateway from the sales transaction are estimated to be $157,000, or $15.10 per limited partnership unit potentially available for distribution, less the applicable state tax withholding, to the Series 7 Limited Partners within the next two years.This option to purchase could expire without being exercised which would result in no sales proceeds and remarketing of the Project Partnership, the results of which are undeterminable. Gateway is exploring options regarding the sale or other disposition of the remaining Project Partnership investments that have exited their Tax Credit compliance period and are not specifically listed above.Any net proceeds arising from these particular Project Partnerships are anticipated to be minimal. Disclosure of Contractual Obligations Payment due by period Less than More than Contractual Obligations Total 1 year 1-3 years 3-5 years 5 years Long-Term Debt Obligations Capital Lease Obligations Operating Lease Obligations Purchase Obligations Other Liabilities Reflected on the Registrant’s Balance Sheet under GAAP $3,363,915 (1) 0 0 (1)The Other Liabilities represent the asset management fees and other general and administrative expense reimbursements owed to the General Partners as of March 31, 2010.This payable is unsecured, due on demand and, in accordance with the limited partnership agreement, non-interest bearing.As referred to in Note 4, the Managing General Partner does not intend to demand payment of the portion of this balance reflected as due later than one year within the next twelve months. Item 7A.Quantitative and Qualitative Disclosures about Market Risk As a smaller reporting company, no information is required. 22 Item 8.Financial Statements and Supplementary Data REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Gateway Tax Credit Fund III Ltd. We have audited the accompanying balance sheets of Gateway Tax Credit Fund III Ltd. (a Florida Limited Partnership) – Series 7 through 11, in total and for each series, as of March 31, 2010 and 2009, and the related statements of operations, partners’ equity (deficit), and cash flows for the total partnership and for each of the series for each of the years in the three-year period ended March 31, 2010.Gateway’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Gateway is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Gateway’s internal control over financial reporting.Accordingly we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Gateway Tax Credit Fund III Ltd. – Series 7 through 11, in total and for each series, as of March 31, 2010 and 2009, and the results of its operations and its cash flows for the total partnership and for each of the series for each of the years in the three-year period ended March 31, 2010, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The schedules listed under Item 15(a)(2) in the index are presented for purposes of complying with the Securities and Exchange Commission's rules and are not part of the basic financial statements.These schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, based on our audits and the reports of other auditors, fairly state in all material respects the financial data required to be set forth therein in relation to the basic financial statements taken as a whole. /s/ Reznick Group, P.C. REZNICK GROUP, P.C. Atlanta, Georgia July 1, 2010 23 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 7 SERIES 8 SERIES 9 March 31, March 31, March 31, March 31, March 31, March 31, ASSETS Current Assets: Cash and Cash Equivalents Total Current Assets Investments in Project Partnerships, net - - Total Assets LIABILITIES AND PARTNERS' DEFICIT Current Liabilities: Payable to General Partners Distribution Payable 78 - Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' Equity (Deficit): Limited Partners - 10,395, 9,980, and 6,254 units for Series 7, 8, and 9, respectively, at March 31, 2010 and 2009 General Partners Total Partners' Deficit Total Liabilities and Partners' Deficit See accompanying notes to financial statements. 24 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) BALANCE SHEETS SERIES 10 SERIES 11 TOTAL SERIES 7 - 11 March 31, March 31, March 31, March 31, March 31, March 31, ASSETS Current Assets: Cash and Cash Equivalents Investments in Securities - - - Total Current Assets Investments in Project Partnerships, net Total Assets LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Current Liabilities: Payable to General Partners Distribution Payable - - - Total Current Liabilities Long-Term Liabilities: Payable to General Partners Partners' Equity (Deficit): Limited Partners - 5,043 and 5,127 units for Series 10 and 11, respectively, at March 31, 2010 and 2009 General Partners Total Partners' Equity (Deficit) Total Liabilities and Partners' Equity (Deficit) See accompanying notes to financial statements. 25 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 7 SERIES 8 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner - Other Amortization Impairment Loss on Investment in Project Partnerships - Total Expenses Loss Before Equity in Income (Loss) of Project Partnerships and Other Income Equity in Income (Loss) of Project Partnerships - Gain on Sale of Project Partnerships - Interest Income 26 22 Net Income (Loss) Allocation of Net Income (Loss): Limited Partners General Partners Net Income (Loss) Per Limited Partnership Unit Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. 26 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 9 SERIES 10 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner Other Amortization Impairment Loss on Investment in Project Partnerships - - - Total Expenses Loss Before Equity in (Loss) Income of Project Partnerships and Other Income Equity in (Loss) Income of Project Partnerships Gain on Sale of Project Partnerships - Interest Income 10 Net Loss Allocation of Net (Loss) Income: Limited Partners General Partners Net Loss Per Limited Partnership Unit Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. 27 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF OPERATIONS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 11 TOTAL SERIES 7 - 11 Revenues: Distribution Income Total Revenues Expenses: Asset Management Fee - General Partner General and Administrative: General Partner Other Amortization Impairment Loss on Investment in Project Partnerships Total Expenses Loss Before Equity in Loss of Project Partnerships and Other Income Equity in Loss of Project Partnerships Gain on Sale of Project Partnerships - - - Interest Income Net Loss Allocation of Net (Loss) Income: Limited Partners General Partners Net Loss Per Limited Partnership Unit Number of Limited Partnership Units Outstanding See accompanying notes to financial statements. 28 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 7 SERIES 8 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2007 Net (Loss) Income Distributions - Balance at March 31, 2008 Net (Loss) Income Distributions - - Balance at March 31, 2009 Net Income (Loss) Distributions - - Balance at March 31, 2010 See accompanying notes to financial statements. 29 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 9 SERIES 10 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2007 Net Loss Balance at March 31, 2008 Net Loss Balance at March 31, 2009 Net (Loss) Income Distributions - - Balance at March 31, 2010 See accompanying notes to financial statements. 30 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 11 TOTAL SERIES 7 - 11 Limited General Limited General Partners Partners Total Partners Partners Total Balance at March 31, 2007 Net (Loss) Income Distributions - Balance at March 31, 2008 Net (Loss) Income Distributions - Balance at March 31, 2009 Net (Loss) Income Distributions - Balance at March 31, 2010 See accompanying notes to financial statements. 31 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 7 Cash Flows from Operating Activities: Net Income (Loss) Adjustments to Reconcile Net Income (Loss) to Net Cash Used in Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships - Accreted Interest Income on Investment in Securities - - Discount on Investment in Securities - Equity in (Income) Loss of Project Partnerships - Gain on Sale of Project Partnerships - Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Decrease (Increase) in Receivable - Other - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships - Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Limited Partners - Net Cash Used in Financing Activities - (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year See accompanying notes to financial statements. 32 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 8 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Provided by (Used in) Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships Accreted Interest Income on Investment in Securities - - Discount on Investment in Securities - Equity in Loss of Project Partnerships Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease in Interest Receivable - Increase in Payable to General Partners Net Cash Provided by (Used in) Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Limited Partners - - Net Cash Used in Financing Activities - - Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- Distribution to Limited Partners - $- $- $- See accompanying notes to financial statements. 33 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 9 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships - - Accreted Interest Income on Investment in Securities - Discount on Investment in Securities - Equity in Loss of Project Partnerships Gain on Sale of Project Partnerships - - Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships - - Redemption of Investment Securities - Purchase of Investment Securities - Net Cash Provided by Investing Activities (Decrease) Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- $- Distribution to Limited Partners - - $- $- $- See accompanying notes to financial statements. 34 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 10 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships - Accreted Interest Income on Investment in Securities Discount on Investment in Securities - Equity in Loss (Income) of Project Partnerships Gain on Sale of Project Partnerships - - Distribution Income Changes in Operating Assets and Liabilities: Decrease in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships - - Redemption of Investment Securities Purchase of Investment Securities - Net Cash Provided by Investing Activities Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- $- Distribution to Limited Partners - - $- $- $- See accompanying notes to financial statements. 35 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 SERIES 11 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships Accreted Interest Income on Investment in Securities Discount on Investment in Securities - Equity in Loss of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Redemption of Investment Securities Purchase of Investment Securities - Net Cash Provided by Investing Activities Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year See accompanying notes to financial statements. 36 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED MARCH 31, 2010, 2 TOTAL SERIES 7 - 11 Cash Flows from Operating Activities: Net Loss Adjustments to Reconcile Net Loss to Net Cash Used in Operating Activities: Amortization Impairment Loss on Investment in Project Partnerships Accreted Interest Income on Investment in Securities Discount on Investment in Securities - Equity in Loss of Project Partnerships Gain on Sale of Project Partnerships Distribution Income Changes in Operating Assets and Liabilities: Decrease (Increase) in Interest Receivable - Decrease (Increase) in Receivable - Other - Increase in Payable to General Partners Net Cash Used in Operating Activities Cash Flows from Investing Activities: Distributions Received from Project Partnerships Net Proceeds from Sale of Project Partnerships Redemption of Investment Securities Purchase of Investment Securities - Net Cash Provided by Investing Activities Cash Flows from Financing Activities: Distributions Paid to Limited Partners - Net Cash Used in Financing Activities - Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year Supplemental disclosure of non-cash activities: Increase in Distribution Payable $- Distribution to Limited Partners - $- $- $- See accompanying notes to financial statements. 37 GATEWAY TAX CREDIT FUND III LTD. (A Florida Limited Partnership) NOTES TO FINANCIAL STATEMENTS MARCH 31, 2010, 2 NOTE 1 - ORGANIZATION: Gateway Tax Credit Fund III Ltd. (“Gateway”), a Florida Limited Partnership, was formed October 17, 1991 under the laws of Florida.Gateway offered its limited partnership interests in Series (“Series”).The first Series for Gateway is Series 7.Operations commenced on July 16, 1992 for Series 7, January 4, 1993 for Series 8, September 30, 1993 for Series 9, January 21, 1994 for Series 10 and April 29, 1994 for Series 11.Each Series invests, as a limited partner, in other limited partnerships (“Project Partnerships”), each of which owns and operates apartment complexes eligible for Low-Income Housing Tax Credits (“Tax Credits”), provided for in Section 42 of the Internal Revenue Code of 1986.Gateway will terminate on December 31, 2040 or sooner, in accordance with the terms of the limited partnership agreement (the “Agreement”).As of March 31, 2010, Gateway had received capital contributions of $1,000 from the General Partners and $36,799,000 from the investor Limited Partners. Raymond James Partners, Inc. and Raymond James Tax Credit Funds, Inc., wholly owned subsidiaries of Raymond James Financial, Inc., are the General Partner and Managing General Partner, respectively and collectively the General Partners. Gateway received capital contributions of $10,395,000, $9,980,000, $6,254,000, $5,043,000 and $5,127,000 from the investor Limited Partners in Series 7, 8, 9, 10 and 11, respectively.Each Series will be treated as though it were a separate partnership, investing in a separate and distinct pool of Project Partnerships.Income or loss and all tax items from the Project Partnerships acquired by each Series are specifically allocated among the Limited Partners of such Series. Operating profits and losses, cash distributions from operations and Tax Credits from each Series are generally allocated 99% to the Limited Partners in that Series and 1% to the General Partners.Profit or loss and cash distributions from sales of properties by each Series are allocated as specified in the Agreement. When Project Partnerships reach the end of their Tax Credit compliance period, Gateway initiates a process of disposing of its investments in the Project Partnerships.The objective is to sell Gateway’s interest in such properties for fair market value and ultimately, liquidate the Project Partnerships and in turn, when Gateway’s last Project Partnership investment is sold, liquidate Gateway. The IRS compliance period for low-income housing Tax Credit properties is generally 15 years from occupancy following construction or rehabilitation completion. Of the original 133 Project Partnership investments, 125 Project Partnerships have reached the end of their Tax Credit compliance period as of December 31, 2009 and the 8 Project Partnerships that have yet to reach the end of the Tax Credit compliance period will do so in the year ending December 31, 2010.As of March 31, 2010, 14 of the Project Partnership investments have been sold and, in accordance with the Gateway partnership agreement, the entire net proceeds received from these sales either have been or will be distributed to the Limited Partners of those Series.On a cumulative basis as of March 31, 2010, $338,877 of net sales proceeds representing $32.60 per Limited Partner unit in Series 7 and $67,964 of net sales proceeds representing $6.81 per Limited Partner unit in Series 8 have been distributed to the Limited Partners of the respective Series. NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES: Basis of Accounting Gateway utilizes the accrual basis of accounting whereby revenues are recognized as earned and expenses are recognized as obligations are incurred. Gateway accounts for its investments as the limited partner in Project Partnerships (“Investments in Project Partnerships”) using the equity method of accounting, because management believes that Gateway does not have a majority control of the major operating and financial policies of the Project Partnerships in which it invests, and reports the equity in loss of the Project Partnerships on a 3-month lag in the Statements of Operations.Under the equity method, the Investments in Project Partnerships initially include: 1) Gateway's capital contribution, 2) Acquisition fees paid to the General Partner for services rendered in selecting properties for acquisition, 3) Acquisition expenses including legal fees, travel and other miscellaneous costs relating to acquiring properties. Quarterly the Investments in Project Partnerships are increased or decreased as follows: 1) Increased for equity in income or decreased for equity in loss of the Project Partnerships, 2) Decreased for cash distributions received from the Project Partnerships, 3) Decreased for the amortization of the acquisition fees and expenses, 4) Increased for loans or advances made to the Project Partnerships by Gateway, 5) Decreased, where appropriate, for impairment. Pursuant to the limited partnership agreements for the Project Partnerships, cash losses generated by the Project Partnerships are allocated to the general partners of those partnerships.In subsequent years, cash profits, if any, are first allocated to the general partners to the extent of the allocation of prior cash losses. 38 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Since Gateway invests as a limited partner, and therefore is not obligated to fund losses or make additional capital contributions, it does not recognize losses from individual Project Partnerships to the extent that these losses would reduce the investment in those Project Partnerships below zero.In accordance with generally accepted accounting principles (“GAAP”), once the net investment in a Project Partnership is reduced to zero, receivables due from the Project Partnership are decreased by Gateway’s share of Project Partnership losses.The suspended losses will be used to offset future income from the individual Project Partnerships.Any cash distributions received from Project Partnerships which have a zero investment balance are accounted for as distribution income in the period the cash distribution is received by Gateway. Gateway reviews its investments in Project Partnerships to determine if there has been any permanent impairment whenever events or changes in circumstances indicate that the carrying amount of the investment may not be recoverable.If the sum of the expected remaining low-income housing tax credits and other tax benefits is less than the carrying amount of the investment, Gateway recognizes an impairment loss.Gateway has historically considered the residual value of the Project Partnerships as one key component of its analysis.During the quarter ended December 31, 2008, as a direct result of the deterioration that occurred within the United States financial markets and more specifically, its negative impact on the Tax Credit market, Gateway concluded that any residual value of the Project Partnerships given the Tax Credit market conditions could not be practicably determined.As a result, Gateway eliminated estimates of residual value of the Project Partnerships from the recoverability portion of its impairment analysis.Impairment expense for the year ended March 31, 2010 totaled $28,099, comprised of $8,681 in Series 8 and $19,418 in Series 11.Impairment expense for the year ended March 31, 2009 totaled $1,340,110, comprised of $183,299 in Series 7, $221,243 in Series 8, $180,400 in Series 9, $506,918 in Series 10, and $248,250 in Series 11.Impairment expense for the year ended March 31, 2008 totaled $962,003, comprised of $99,867 in Series 7, $31,346 in Series 8, $376,185 in Series 10, and $454,605 in Series 11.Refer to Note 5 – Investments in Project Partnerships for further details regarding the components of the Investments in Project Partnerships balance.Gateway is continuing to execute its process of disposition of its interest in Project Partnerships that have reached the end of their Tax Credit compliance period, refer to Note 6 – Summary of Disposition Activities for the most recent update of those on-going activities. Gateway, as a limited partner in the Project Partnerships, is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance and continued eligibility for Tax Credits.If the cost of operating a property exceeds the rental income earned thereon, Gateway may deem it in its best interest to voluntarily provide funds in order to protect its investment.However, Gateway does not guarantee any of the mortgages or other debt of the Project Partnerships.No such funding to Project Partnerships occurred during fiscal years 2010, 2009, or 2008. Cash and Cash Equivalents Gateway's policy is to include short-term investments with an original maturity of three months or less in Cash and Cash Equivalents.Short-term investments are comprised of money market mutual funds. Concentrations of Credit Risk Financial instruments which potentially subject Gateway to concentrations of credit risk consist of cash investments in a money market mutual fund whose investment advisor is a wholly owned subsidiary of Raymond James Financial, Inc.In July 2010, an unaffiliated third party will replace the current investment advisor. Use of Estimates in the Preparation of Financial Statements The preparation of financial statements in conformity with GAAP requires the use of estimates that affect certain reported amounts and disclosures.These estimates are based on management's knowledge and experience.Accordingly, actual results could differ from these estimates. 39 NOTE 2 - SIGNIFICANT ACCOUNTING POLICIES (Continued): Investment in Securities Gateway is required under GAAP to categorize its investments in debt securities as held-to-maturity, available-for-sale or trading securities, dependent upon Gateway's intent in holding the securities.Gateway's intent is to hold all of its debt securities (U.S. Treasury Security Strips) until maturity and to use these investments to fund Gateway's ongoing operations.Interest income is recognized ratably on the U.S. Treasury Security Strips using the effective yield to maturity.The U.S. Treasury Security Strips are carried at amortized cost, which approximates market value, and are adjusted for amortization of premiums and accretion of discounts to maturity.Such adjustments are included in interest income.There are no investments in securities as of March 31, 2010. Income Taxes No provision for income taxes has been made in these financial statements, as income taxes are a liability of the partners rather than of Gateway.Gateway files income tax returns in the U.S. federal jurisdiction and various state jurisdictions.Gateway is no longer subject to U.S. federal examination by tax authorities for years prior to calendar year 2007.The income tax returns subject to state examination by tax authorities are generally consistent with the federal period. State Tax Withholding Certain state tax jurisdictions impose a capital gains tax on the taxable gains associated with the sale of investments in partnerships.As General Partner of Gateway, it is Gateway’s obligation to calculate and withhold the applicable state taxes that are payable by the Partners of Gateway when Project Partnerships are sold or otherwise disposed by Gateway.In most cases, the state taxes are due regardless if proceeds are received from the sale of Project Partnerships.Therefore, Gateway has estimated the withholding taxes payable and the amount is included in Distribution Payable on the Balance Sheet. Variable Interest Entities Generally, a variable interest entity, or VIE, is an entity with one or more of the following characteristics, (a) the total equity investment at risk is not sufficient to permit the entity to finance its activities without additional subordinated financial support; (b) as a group the holders of the equity investment at risk lack (i) the ability to make decisions about an entity’s activities through voting or similar rights, (ii) the obligation to absorb the expected losses of the entity; or (c) the equity investors have voting rights that are not proportional to their economic interests and substantially all of the entity’s activities either involve, or are conducted on behalf of, an investor that has disproportionately few voting rights.GAAP requires a VIE to be consolidated in the financial statements of the entity that is determined to be the primary beneficiary of the VIE.Gateway’s determination of the primary beneficiary of each VIE requires judgment and is based on an analysis of all relevant facts and circumstances including: (1) the existence of a principal-agency relationship between the limited partner and the general partner, (2) the relationship and significance of the activities of the VIE to each partner, (3) each partner’s exposure to the expected losses of the VIE, and (4) the design of the VIE.In the design of Project Partnership VIEs, the overriding concept centers around the premise that the limited partner invests solely for tax attributes associated with the property held by the VIE, while the general partner of the project partnership is responsible for overseeing its operations.Based upon its analysis of all the relevant facts and considerations, Gateway has concluded that in those instances where the Project Partnership interests are determined to be VIEs, the general partner of the Project Partnership is more closely associated with the Project Partnership than the limited partner (Gateway) and therefore, Gateway is not the primary beneficiary. Gateway holds variable interests in 114 VIEs, which consist of Project Partnerships, of which Gateway is not the primary beneficiary.Five of Gateway’s Project Partnership investments have been determined not to be VIEs.Since its inception, Gateway’s maximum exposure to loss as a result of its involvement with unconsolidated VIEs has been limited to Gateway’s capital contributions to and receivables from those VIEs, which is approximately $23,139,942 at March 31, 2010.Over the course of the investment and Tax Credit cycle, this maximum exposure to loss was offset by actual losses experienced by the Project Partnerships recorded by Gateway in its equity accounting.Accordingly, at the current stage of the investment and Tax Credit cycle, the carrying value of Gateway’s interest in the VIEs has been reduced to zero.As Gateway as no further capital funding requirements nor does it guarantee the debt of the Project Partnerships, its further exposure to loss is limited to the extent of any financial support that Gateway voluntarily provides to those Project Partnerships in the future.Gateway does not currently intend to provide such support. Recent Accounting Changes In June 2009, the FASB issued amendments to the consolidation guidance applicable to variable interest entities which Gateway adopted effective April 1, 2010.The amendments will have no impact on its financial statements for the year-ended March 31, 2011. In May 2009, the FASB issued guidance regarding subsequent events, which was subsequently updated in February 2010.This guidance established general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued.In particular, this guidance sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements, the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date.This guidance was effective for financial statements issued for fiscal years and interim periods ending after June 15, 2009, and was therefore adopted by Gateway for the quarter ended December 31, 2009.The adoption did not have a significant impact on the subsequent events that Gateway reports, either through recognition or disclosure, in the financial statements.In February 2010, the FASB amended its guidance on subsequent events to remove the requirement to disclose the date through which an entity has evaluated subsequent events, alleviating conflicts with current SEC guidance.This amendment was effective immediately and therefore Gateway did not include the disclosure in this Form 10-K. 40 NOTE 3 - INVESTMENT IN SECURITIES: The March 31, 2009 Balance Sheet includes U.S. Treasury Security Strips at cost, plus accreted interest income of $25,183 for Series 10 and $27,864 for Series 11.The U.S. Treasury Security Strips were commonly held in a brokerage account maintained at Raymond James and Associates, Inc., an affiliate of the General Partners.A separate accounting is maintained for each Series’ share of any investments. Series 10 Series 11 March 31, 2010 March 31, 2009 March 31, 2010 March 31, 2009 Amortized Cost $- $- Gross Unrealized Gain - - Fair Value $- $- Total Series 7 - 11 March 31, 2010 March 31, 2009 Amortized Cost $- Gross Unrealized Gain - Fair Value $- NOTE 4 - RELATED PARTY TRANSACTIONS: The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of Asset Management Fees payable classified as long-term on the Balance Sheet. Value Partners, Inc., an affiliate of Gateway, acquired the general partner interest in Logan Heights, one of the Project Partnerships in Series 8, in 2003 (see further discussion in Note 5). For the years ended March 31, 2010, 2009 and 2008 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to the greater of (i) $2,000 for each limited partnership in which Gateway invests, or (ii) 0.275% of Gateway's gross proceeds from the sale of limited partnership interests.In either event (i) or (ii), the maximum amount may not exceed 0.2% of the aggregate cost (Gateway's capital contribution plus Gateway's share of the Properties' mortgage) of Gateway's interest in properties owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. Series 7 Series 8 Series 9 Series 10 Series 11 Total 41 NOTE 4 - RELATED PARTY TRANSACTIONS (Continued): General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. Series 7 Series 8 - Series 9 Series 10 Series 11 Total Total unpaid asset management fees and administrative expenses payable to the General Partners, which are included on the Balance Sheet as of March 31, 2010 and 2009 are as follows: March 31, 2010 March 31, 2009 Series 7 Series 8 Series 9 Series 10 Series 11 Total 42 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS: As of March 31, 2010, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 7 - 30, Series 8 - 40, and Series 9 - 23) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 7 SERIES 8 SERIES 9 March 31, March 31, March 31, March 31, March 31, March 31, Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 5,721,083 $ 6,861,114 $ 4,703,741 Loan receivable from Project Partnerships - Cumulative equity in losses of Project Partnerships (1) (2) Cumulative distributions received from Project Partnerships Investment in Project Partnerships before Adjustment Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses Accumulated amortization of acquisition fees and expenses Reserve for Impairment of Investment in Project Partnerships Investments in Project Partnerships $- $- (1) In accordance with Gateway's accounting policy to not carry Investments in Project Partnerships below zero, cumulative suspended losses of $5,438,071 in Series 7, $8,066,825 in Series 8, and $3,237,997 in Series 9 for the year ended March 31, 2010; and cumulative suspended losses of $5,704,356 in Series 7, $7,564,293 in Series 8, and $2,844,368 in Series 9 for the year ended March 31, 2009 are not included. (2) In accordance with Gateway's accounting policy to apply equity in losses of Project Partnerships to receivables from Project Partnerships, $24,220 in losses are included in Series 8 as of March 31, 2010 and March 31, 2009.(See discussion in Note 2 - Significant Accounting Policies.) 43 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): As of March 31, 2010, Gateway had acquired a 99% interest in the profits, losses, and Tax Credits as a limited partner in Project Partnerships (Series 10 - 14 and Series 11 - 12) which own and operate government assisted multi-family housing complexes.Cash flows from operations are allocated according to each Project Partnership agreement.Upon dissolution, proceeds will be distributed according to each Project Partnership agreement. The following is a summary of Investments in Project Partnerships as of: SERIES 10 SERIES 11 TOTAL SERIES 7 - 11 March 31, March 31, March 31, March 31, March 31, March 31, Capital Contributions to Project Partnerships and purchase price paid for limited partner interests in Project Partnerships $ 3,914,672 $ 4,128,042 $ 4,128,042 Loan receivable from Project Partnerships - Cumulative equity in losses of Project Partnerships (1) Cumulative distributions received from Project Partnerships Investment in Project Partnerships before Adjustment Excess of investment cost over the underlying assets acquired: Acquisition fees and expenses Accumulated amortization of acquisition fees and expenses Reserve for Impairment of Investment in Project Partnerships Investments in Project Partnerships (1) In accordance with Gateway's accounting policy to not carry Investments in Project Partnerships below zero, cumulative suspended losses of $719,103 in Series 10 and $1,392,126 in Series 11 for the year ended March 31, 2010; and cumulative suspended losses of $660,430 in Series 10 and $1,231,664 in Series 11 for the year ended March 31, 2009 are not included. 44 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 7 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 7 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net income Gateway's share of net loss Suspended losses Equity in Income (Loss) of Project Partnerships $- 45 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 8 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 8(1) SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net loss Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships 46 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): (1)As discussed in Note 4, an affiliate of the General Partner (Value Partners, Inc.) is the operating general partner in one of the Project Partnerships included in Series 8 above (Logan Heights).The Logan Heights Project Partnership is not consolidated in Gateway’s financial statements as Gateway’s investment in Logan Heights is accounted for under the equity method.The information below is included for related party disclosure purposes.The Project Partnership’s financial information for the years ending December 2009 and December 2008 is as follows: December 2009 December 2008 Total Assets Total Liabilities Gateway Deficit Other Partner's Deficit Total Revenue Net Loss 47 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 9 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 9 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net (loss) income Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships 48 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 10 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 10 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Equity (Deficit): Current liabilities Long-term debt Total liabilities Partners' equity (deficit) Limited Partner General Partners Total partners' equity (deficit) Total liabilities and partners' equity (deficit) SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net income (loss) Gateway's share of net loss Suspended losses Equity in (Loss) Income of Project Partnerships 49 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 11 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: SERIES 11 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Equity: Current liabilities Long-term debt Total liabilities Partners' equity (deficit) Limited Partner General Partners Total partners' equity Total liabilities and partners' equity SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net (loss) income Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships 50 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): In accordance with Gateway’s policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized balance sheets for the Project Partnerships of Series 7 through 11 as of December 31 and the summarized statements of operations for the year ended December 31 of each year: TOTAL SERIES 7 - 11 SUMMARIZED BALANCE SHEETS Assets: Current assets Investment properties, net Other assets Total assets Liabilities and Partners' Deficit: Current liabilities Long-term debt Total liabilities Partners' deficit Limited Partner General Partners Total partners' deficit Total liabilities and partners' deficit SUMMARIZED STATEMENTS OF OPERATIONS Rental and other income Expenses: Operating expenses Interest expense Depreciation and amortization Total expenses Net loss Other partners' share of net income Gateway's share of net loss Suspended losses Equity in Loss of Project Partnerships 51 NOTE 5 - INVESTMENTS IN PROJECT PARTNERSHIPS (Continued): Gateway’s equity by Series as reflected by the Project Partnerships differs from the Investments in Project Partnerships before acquisition fees and expenses, amortization and impairment reserves by Series primarily because of suspended losses (refer to Note 2 for discussion of suspended losses). By Series these differences are as follows: Equity Per Project Partnership Equity Per Gateway Series 7 Series 8 Series 9 Series 10 Series 11 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES: Gateway at one time held investments in 133 Project Partnerships (39 in Series 7, 43 in Series 8, 24 in Series 9, 15 in Series 10, and 12 in Series 11).As of March 31, 2010, Gateway has sold its interest in 14 Project Partnerships (9 in Series 7, 3 in Series 8, 1 in Series 9, and 1 in Series 10).A summary of the sale transactions for the Project Partnerships disposed during the past three fiscal years are summarized below: Fiscal Year 2010 Disposition Activity: Series 7 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal August 2009 Mountain City Manor August 2009 Tazewell Village August 2009 Jamestown Village August 2009 Clinch View Manor May 2009 Spring Creek Apartments II LP The net proceeds per LP unit from the sale of Mountain City Manor, Tazewell Village, Jamestown Village, Clinch View Manor, and Spring Creek Apartments II LP were distributed to the Series 7 Limited Partners in September 2009. Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 South Brenchley January 2010 Cimmaron Station The net proceeds per LP unit from the sale of South Brenchely and Cimmaron Station are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 8 Limited Partners in a subsequent quarter. Series 9 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 Mountain Glen The net proceeds per LP unit from the sale of Mountain Glen are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 9 Limited Partners in a subsequent quarter. 52 NOTE 6 – SUMMARY OF DISPOSITION ACTIVITIES (Continued): Series 10 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal January 2010 Redstone The net proceeds per LP unit from the sale of Redstone are a component of the Distribution Payable on the Balance Sheet as of March 31, 2010.These net proceeds, less the applicable state tax withholding, will be distributed to the Series 10 Limited Partners in a subsequent quarter. Fiscal Year 2009 Disposition Activity: Series 7 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal September 2008 Cedar Hollow Apartments September 2008 Sunrise I Apartments September 2008 Burbank Apartments September 2008 Walnut Apartments The net proceeds per LP unit from the sale of Cedar Hollow Apartments, Sunrise I Apartments, Burbank Apartments, and Walnut Apartments were distributed to the Series 7 Limited Partners in December 2008. Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal Other, net (see below) $- $- Gateway recognized an additional gain on sale of Project Partnerships in the amount of $349 resulting from the true-up of certain legal and other sale transaction closing expenses arising from a Project Partnership sale transaction which closed in the prior fiscal year.This amount, less the applicable state tax withholding, will be distributed to the Series 8 Limited Partners in a subsequent quarter. Fiscal Year 2008 Disposition Activity: Series 8 Transaction Net Proceeds Gain on Month / Year Project Partnership Net Proceeds Per LP Unit Disposal March 2008 Morningside Villa The net proceeds per LP unit from the sale of Morningside Villa are a component of the Distribution Payable on the Balance Sheet as of March 31, 2008.These net proceeds were distributed to the Series 8 Limited Partners in September 2008. 53 NOTE 7 - SIGNIFICANT EQUITY INVESTEES: Certain Project Partnerships constitute 20% or more of assets, equity or income (loss) from continuing operations of the respective Series in which they are held ("Significant Project Partnerships").In accordance with Gateway's policy of presenting the financial information of the Project Partnerships on a three month lag, below is the summarized results of operations as of December 31, 2009 for each Significant Project Partnership: Series 7 Cardinal Apartments Rental and other income Gross profit Net income Series 10 Stigler Properties Rental and other income Gross profit Net income Series 11 Creekstone Apartments, L.P. Magnolia Place Apartments, L.P. Rental and other income Gross profit Net loss 54 NOTE8 - TAXABLE INCOME (LOSS): The following is a reconciliation between net income (loss) as reported in the financial statements and Gateway’s income (loss) for tax purposes: SERIES 7 Net Income (Loss) per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain on Sale of Project Partnerships for tax purposes - Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Impairment Expense - Other Adjustments Gateway income (loss) for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships Other Assets Liabilities 55 NOTE8 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s loss for tax purposes: SERIES 8 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional (Loss) Gain on Sale of Project Partnerships for tax purposes Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Administrative Expense - - Impairment Expense Other Adjustments Gateway loss for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships $- Other Assets Liabilities 56 NOTE8 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s loss for tax purposes: SERIES 9 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Loss on Sale of Project Partnerships for tax purposes - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Impairment Expense - - Other Adjustments Gateway loss for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships $- Other Assets Liabilities 57 NOTE8 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s loss for tax purposes: SERIES 10 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Loss on Sale of Project Partnerships for tax purposes - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Impairment Expense - Other Adjustments Gateway loss for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships Other Assets Liabilities 58 NOTE8 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s loss for tax purposes: SERIES 11 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Impairment Expense Other Adjustments Gateway loss for tax purposes as of December 31 December 31, December 31, December 31, Federal Low Income Housing Tax Credits (Unaudited) $- $- $- The differences in the assets and liabilities of the Series for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships Other Assets Liabilities 59 NOTE8 - TAXABLE INCOME (LOSS) (Continued): The following is a reconciliation between net loss as reported in the financial statements and Gateway’s loss for tax purposes: TOTAL SERIES 7 - 11 Net Loss per Financial Statements Equity in Loss of Project Partnerships for tax purposes in excess of losses for financial statement purposes Adjustments to convert March 31, fiscal year end to December 31, taxable year end Additional Gain (Loss) on Sale of Project Partnerships for tax purposes Items Expensed for Tax purposes not expensed for Financial Statement purposes: Administrative Expense - - Items Expensed for Financial Statement purposes not expensed for Tax purposes: Asset Management Fee Amortization Expense Administrative Expense - - Impairment Expense Other Adjustments Gateway loss for tax purposes as of December 31 The difference in the total value of Gateway’s Investments in Project Partnerships is approximately $7,191,697 higher for Series 7, $10,313,340 higher for Series 8, $5,041,388 higher for Series 9, and $2,249,706 higher for Series 10 for financial reporting purposes than for tax return purposes because (i) there were depreciation differences between financial reporting purposes and tax return purposes and (ii) certain expenses are not deductible for tax return purposes.The financial reporting value and the tax value for Series 11 are approximately equal as of December 31, 2009. The differences in the assets and liabilities of Gateway for financial reporting purposes and tax reporting purposes for the year ended March 31, 2010 are as follows: Financial Tax Reporting Reporting Purposes Purposes Differences Investments in Project Partnerships Other Assets Liabilities 60 NOTE9 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED): Series 7 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Income (Loss) (Loss) Earnings Per Weighted Average Limited Partnership Unit Outstanding Series 8 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 9 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 10 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding 61 NOTE9 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED) (Continued): Series 11 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues $- Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 7 - 11 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2010 6/30/2009 9/30/2009 12/31/2009 3/31/2010 Total Revenues Net (Loss) Income Series 7 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 8 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding 62 NOTE 9 - SELECTED QUARTERLY FINANCIAL DATA (UNAUDITED) (Continued): Series 9 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues $- Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 10 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 11 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues $- $- $- Net Loss Loss Per Weighted Average Limited Partnership Unit Outstanding Series 7 - 11 Quarter 1 Quarter 2 Quarter 3 Quarter 4 Year 2009 6/30/2008 9/30/2008 12/31/2008 3/31/2009 Total Revenues Net Loss 63 Item 9.Changes in and disagreements with Accountants on Accounting and Financial Disclosures None Item 9A.Controls and Procedures Not applicable to Gateway’s annual report for fiscal year ended March 31, 2010. Item 9a(T).Controls and Procedures Disclosure controls are procedures designed to ensure that information required to be disclosed in Gateway's reports filed under the Exchange Act, such as this report, is recorded, processed, summarized, and reported within the time periods specified in the SEC's rules and forms.Disclosure controls are also designed to ensure that such information is accumulated and communicated to management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure.In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable, not absolute, assurance of achieving the desired control objectives, as Gateway's are designed to do, and management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Under the supervision and with the participation of the Managing General Partner’s management, including the Chief Executive Officer and Chief Financial Officer, Gateway has evaluated the effectiveness of its disclosure controls and procedures applicable to each of the Series as well as to the total partnership pursuant to Exchange Act Rule 13a-15(b) as of the end of the period covered by this report.Based on that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures applicable to each of the Series as well as to the total partnership are effective.There were no changes in Gateway’s internal control over financial reporting during the year ended March 31, 2010 that have materially affected, or are reasonably likely to materially affect, Gateway’s internal control over financial reporting. REPORT OF MANAGEMENT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Gateway’s management is responsible for establishing and maintaining adequate internal control over financial reporting for Gateway.Internal control over financial reporting is a process to provide reasonable assurance regarding the reliability of Gateway’s financial reporting for external purposes in accordance with accounting principles generally accepted in the United States.Internal control over financial reporting includes maintaining records that in reasonable detail accurately and fairly reflect Gateway’s transactions; providing reasonable assurance that transactions are recorded as necessary for preparation of its financial statements; providing reasonable assurance that receipts and expenditures of Gateway’s assets are made in accordance with management authorization; and providing reasonable assurance that unauthorized acquisition, use or disposition of Gateway’s assets that could have a material effect on Gateway’s financial statements would be prevented or detected on a timely basis.Because of its inherent limitations, internal control over financial reporting is not intended to provide absolute assurance that a misstatement of Gateway’s financial statements would be prevented or detected. Management conducted an evaluation of the effectiveness of Gateway’s internal control over financial reporting applicable to each of the Series as well as to the total partnership based on the framework in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO).Based on this evaluation, management concluded that Gateway’s internal control over financial reporting applicable to each of the Series as well as to the total partnership was effective as of March 31, 2010. With respect to the Rule 13a-14(a)/15d-14(a) Certifications of the President and Chief Financial Officer, respectively, of the Managing General Partner of Gateway (see Exhibits 31.1 and 31.2 included herein), such certifications are applicable to each of the Series as well as to the total partnership. Item 9B.Other Information None. 64 PART III Item 10.Directors, Executive Officers and Corporate Governance Gateway has no directors or executive officers.Gateway's affairs are managed and controlled by the Managing General Partner.Certain information concerning the directors and certain officers of the Managing General Partner are set forth below. Raymond James Tax Credit Funds, Inc. - Managing General Partner Raymond James Tax Credit Funds, Inc. is the Managing General Partner and is responsible for decisions pertaining to the acquisition and sale of Gateway's interests in the Project Partnerships and other matters related to the business operations of Gateway.Certain officers and the directors of the Managing General Partner are as follows: Ronald M. Diner, age 66, is President and a Director.He is a Senior Vice President of Raymond James & Associates, Inc., with whom he has been employed since June 1983.Mr. Diner received an MBA degree from Columbia University (1968) and a BS degree from Trinity College (1966).Prior to joining Raymond James & Associates, Inc., he managed the broker-dealer activities of Pittway Real Estate, Inc., a real estate development firm.He was previously a loan officer at Marine Midland Realty Credit Corp., and spent three years with Common, Dann & Co., a New York regional investment firm.He has served as a member of the Board of Directors of the Council for Rural Housing and Development, a national organization of developers, managers and syndicators of properties developed under the RECD Section 515 program, and is a member of the Board of Directors of the Florida Council for Rural Housing and Development.Mr. Diner has been a speaker and panel member at state and national seminars relating to the low-income housing credit. J. Davenport Mosby III, age 54, is a Vice President and a Director.He is a Senior Managing Director of Raymond James & Associates, Inc. which he joined in 1982.Mr. Mosby received an MBA from the Harvard Business School (1982).He graduated magna cum laude with a BA from Vanderbilt University where he was elected to Phi Beta Kappa. Raymond James Tax Credit Funds, Inc. is a wholly owned subsidiary of Raymond James Financial, Inc. (“RJF”).RJF has adopted a Business Ethics and Corporate Policy that is applicable to the officers and employees of Raymond James Tax Credit Funds, Inc., the Managing General Partner of the of Gateway.That policy is posted on RJF’s Internet website at http://www.raymondjames.com under “About Our Company” Investor Relations Corporate Governance Employee Code of Ethics. Raymond James Partners, Inc. – Raymond James Partners, Inc. was formed to act as the general partner, with affiliated corporations, in limited partnerships sponsored by Raymond James Financial, Inc. The officers and directors of Raymond James Partners, Inc. are as follows: J. Davenport Mosby III is a Director and President. Ronald M. Diner is a Director and Vice President. Mary Jean Kissner is a Vice President. Sandra Humphries is Secretary and Treasurer.She also serves in the same capacities for the Managing General Partner. Item 11.Executive Compensation Gateway has no directors or officers. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Neither of the General Partners own any units of the outstanding securities of Gateway as of March 31, 2010.Ronald M. Diner, President of Raymond James Tax Credit Funds, Inc. owns 5 units of Series 7.None of the other directors and officers own any units of the outstanding securities of Gateway as of March 31, 2010. Gateway is a Limited Partnership and therefore does not have voting shares of stock.To the knowledge of Gateway, no person owns of record or beneficially, more than 5% of Gateway's outstanding units. 65 Item 13.Certain Relationships and Related Transactions and Director Independence Gateway has no officers or directors.However, under the terms of the public offering, various kinds of compensation and fees are payable to the General Partners and its affiliates during the organization and operations of Gateway.Additionally, the General Partners will receive distributions from Gateway if there is cash available for distribution or residual proceeds as defined in the Agreement.The amounts and kinds of compensation and fees are described on pages 24 to 26 of the Prospectus under the caption “Management Compensation”, which is incorporated herein by reference. The Payable to General Partners primarily represents the asset management fees and general and administrative expenses owed to the General Partners at the end of the period.It is unsecured, due on demand and, in accordance with the Agreement, non-interest bearing.Within the next 12 months, the Managing General Partner does not intend to demand payment on the portion of Asset Management Fees payable classified as long-term on the Balance Sheet. For the years ended March 31, 2010, 2009 and 2008 the General Partners and affiliates are entitled to compensation and reimbursement for costs and expenses incurred by Gateway as follows: Asset Management Fee - The Managing General Partner is entitled to receive an annual asset management fee equal to the greater of (i) $2,000 for each limited partnership in which Gateway invests, or (ii) 0.275% of Gateway's gross proceeds from the sale of limited partnership interests.In either event (i) or (ii), the maximum amount may not exceed 0.2% of the aggregate cost (Gateway's capital contribution plus Gateway's share of the Properties' mortgage) of Gateway's interest in properties owned by the Project Partnerships.The asset management fee will be paid only after all other expenses of Gateway have been paid.These fees are included in the Statements of Operations. Series 7 Series 8 Series 9 Series 10 Series 11 Total General and Administrative Expenses - The Managing General Partner is reimbursed for general and administrative expenses of Gateway on an accountable basis.This expense is included in the Statements of Operations. Series 7 Series 8 - Series 9 Series 10 Series 11 Total Total unpaid asset management fees and administrative expenses payable to the General Partners, which are included on the Balance Sheet as of March 31, 2010 and 2009 are as follows: March .31, 2010 March 31, 2009 Series 7 Series 8 Series 9 Series 10 Series 11 Total 66 Item 14.Principal Accounting Fees & Services Audit Fees The aggregate fees billed by Gateway’s principal accounting firm, Reznick Group, P.C., for professional services rendered for the audit of the annual financial statements, various matters related to SEC filings, and review of financial statements included in Gateway’s quarterly report on Form 10-Q amounted to $77,900 and $83,660 for the years ended March 31, 2010 and 2009, respectively. Tax Fees During fiscal 2010 and 2009, Spence, Marston, Bunch, Morris and Co. was engaged to prepare Gateway’s federal tax return, for which they billed $9,500 and $9,000 for the years ended March 31, 2010 and 2009, respectively. Other Fees The two members of Raymond James Tax Credit Funds, Inc. Board of Directors, Ronald M. Diner and J. Davenport Mosby III also serve as the members of the Audit Committee on behalf of Gateway.The audit committee charter requires that the committee approve the engagement of the principal accounting firm prior to the rendering of any audit or non-audit services.During fiscal 2010, 100% of the audit related and other services and 100% of the tax services were pre-approved by the Audit Committee. 67 PART IV Item 15. Exhibits, Financial Statement Schedules a. (1)Financial Statements (2)Financial Statement Schedules – Schedule III – Real Estate and Accumulated Depreciation of Property Owned by Project Partnerships Schedule IV – Mortgage loans on real estate All other schedules are omitted because they are not applicable or not required, or because the required information is shown either in the financial statements or the notes thereto. (3)Exhibit Listing Exhibit NumberDescription Amended Certificate of Limited Partnership of Gateway Tax Credit Fund III, Ltd. (Filed as an Exhibit to Registration Statement on Form S-11, File No. 33-44238, and incorporated herein by reference.) The form of Partnership Agreement of the Partnership (included as Exhibit "A" to the Prospectus, File No. 33-44238, and incorporated herein by reference.) Certification required by Rule 15d-14(a).(Filed herewith.) Certification required by Rule 15d-14(a).(Filed herewith.) 32 Certification required by Rule 15d-14(b).(Filed herewith.) 68 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 7 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Nottingham Pisgah, AL 18 Washington Bloomfield, NE 24 BrookStone McCaysville, GA 40 N. Irvine Irvine, KY 24 Horton Horton, KS 24 Manchester Manchester, GA 42 Waynesboro Waynesboro, GA 24 Lakeland II Lakeland, GA 30 Mt. Vernon Mt. Vernon, GA 24 Meadow Run Dawson, GA 48 Warm Springs Warm Springs, GA 22 Blue Ridge Blue Ridge, GA 41 Pioneer Mountain View, AR 48 Dilley Dilley, TX 28 Elsa Elsa, TX 40 Leander Leander, TX 36 Louisa Sr. Louisa, KY 36 Orchard Commons Crab Orchard, KY 12 Vardaman Vardaman, MS 24 Heritage Park Paze, AZ 32 BrooksHollow Jasper, GA 40 Cavalry Crossing Ft. Scott, KS 40 Carson City Carson City, KS 24 Matteson Capa, KS 24 Pembroke Pembroke, KY 16 Robynwood Cynthiana, KY 24 Atoka Atoka, OK 24 Coalgate Coalgate, OK 24 Hill Creek West Blocton, AL 24 Cardinal Mountain Home. AR 32 Total Series 7 69 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 7 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Nottingham Washington BrookStone N. Irvine Horton Manchester Waynesboro Lakeland II Mt. Vernon Meadow Run Warm Springs Blue Ridge 0 Pioneer Dilley Elsa Leander Louisa Sr. Orchard Commons Vardaman Heritage Park BrooksHollow Cavalry Crossing Carson City Matteson Pembroke Robynwood Atoka 0 Coalgate 0 Hill Creek Cardinal Total Series 7 70 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 7 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Nottingham Washington BrookStone N. Irvine Horton Manchester Waynesboro Lakeland II Mt. Vernon Meadow Run Warm Springs Blue Ridge 0 Pioneer Dilley Elsa Leander Louisa Sr. Orchard Commons Vardaman Heritage Park BrooksHollow Cavalry Crossing Carson City Matteson Pembroke Robynwood Atoka Coalgate Hill Creek Cardinal Total Series 7 71 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 7 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Nottingham 5.0-40.0 Washington 5.0-30.0 BrookStone 5.0-27.5 N. Irvine 5.0-40.0 Horton 5.0-25.0 Manchester 5.0-25.0 Waynesboro 10.0-30.0 Lakeland II 10.0-30.0 Mt. Vernon 5.0-30.0 Meadow Run 7.0-27.5 Warm Springs 5.0-40.0 Blue Ridge 5.0-25.0 Pioneer 12.0-40.0 Dilley 5.0-50.0 Elsa 7.0-50.0 Leander 7.0-30.0 Louisa Sr. 5.0-40.0 Orchard Commons 5.0-40.0 Vardaman 5.0-40.0 Heritage Park 7.0-27.5 BrooksHollow 5.0-27.5 Cavalry Crossing 12.0-40.0 Carson City 7.0-27.5 Matteson 7.0-27.5 Pembroke 5.0-40.0 Robynwood 5.0-40.0 Atoka 5.0-25.0 Coalgate 5.0-25.0 Hill Creek 7.0-27.5 Cardinal 7.0-27.5 Total Series 7 72 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 8 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Purdy Purdy, MO 16 Galena Galena, KS 24 Antlers 2 Antlers, OK 24 Holdenville Holdenville, OK 24 Wetumka Wetumka, OK 24 Mariners Cove Marine City, MI 32 Mariners Cove Sr. Marine City, MI 24 Antlers Antlers, OK 36 Bentonville Bentonville, AR 24 Deerpoint Elgin, AL 24 Aurora Aurora, MO 28 Baxter Baxter Springs, KS 16 Arbor Gate Bridgeport, AL 24 Timber Ridge Collinsville, AL 24 Concordia Sr. Concordia, KS 24 Mountainburg Mountainburg, AR 24 Lincoln Pierre, SD 25 Fox Ridge Russellville, AL 24 Meadow View Bridgeport, NE 16 Sheridan Auburn, NE 16 Grand Isle Grand Isle, ME 16 Meadowview Van Buren, AR 29 Taylor Taylor, TX 44 Brookwood Gainesboro, TN 44 Pleasant Valley Lynchburg, TN 33 Reelfoot Ridgely, TN 20 River Rest Newport, TN 34 Kirskville Kirksville, MO 24 Kenton Kenton, OH 46 Lovingston Lovingston, VA 64 Pontotoc Pontotoc, MS 36 Hustonville Hustonville, KY 16 Northpoint Jackson, KY 24 Brooks Field Louisville, GA 32 Brooks Lane Clayton, GA 36 Brooks Point Dahlonega, GA 41 Brooks Run Jasper, GA 24 Logan Heights Russellville, KY 24 Lakeshore 2 Tuskegee, AL 36 Cottondale Cottondale, FL 25 Total Series 8 73 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 8 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Purdy Galena Antlers 2 0 Holdenville 0 Wetumka 0 Mariners Cove Mariners Cove Sr. Antlers 0 Bentonville 0 Deerpoint Aurora Baxter Arbor Gate Timber Ridge Concordia Sr. Mountainburg 0 Lincoln Fox Ridge Meadow View Sheridan Grand Isle Meadowview 0 Taylor Brookwood Pleasant Valley Reelfoot River Rest Kirskville Kenton Lovingston Pontotoc Hustonville Northpoint Brooks Field Brooks Lane Brooks Point Brooks Run Logan Heights Lakeshore 2 Cottondale Total Series 8 74 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 8 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Purdy Galena Antlers 2 Holdenville Wetumka Mariners Cove Mariners Cove Sr. Antlers Bentonville Deerpoint Aurora Baxter Arbor Gate Timber Ridge Concordia Sr. Mountainburg Lincoln Fox Ridge Meadow View Sheridan Grand Isle Meadowview Taylor Brookwood Pleasant Valley Reelfoot River Rest Kirskville Kenton Lovingston Pontotoc Hustonville Northpoint Brooks Field Brooks Lane Brooks Point Brooks Run Logan Heights Lakeshore 2 Cottondale Total Series 8 75 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 8 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Purdy 7.0-27.5 Galena 7.0-27.5 Antlers 2 5.0-25.0 Holdenville 5.0-25.0 Wetumka 5.0-25.0 Mariners Cove 7.0-27.5 Mariners Cove Sr. 7.0-27.5 Antlers 10.0-25.0 Bentonville 5.0-25.0 Deerpoint 5.0-50.0 Aurora 7.0-27.5 Baxter 7.0-27.5 Arbor Gate 5.0-40.0 Timber Ridge 5.0-40.0 Concordia Sr. 5.0-25.0 Mountainburg 5.0-25.0 Lincoln 7.0-27.5 Fox Ridge 5.0-50.0 Meadow View 5.0-30.0 Sheridan 5.0-50.0 Grand Isle 7.0-27.5 Meadowview 5.0-25.0 Taylor 5.0-50.0 Brookwood 5.0-50.0 Pleasant Valley 5.0-50.0 Reelfoot 7.0-27.5 River Rest 7.0-50.0 Kirskville 5.0-27.5 Kenton 5.0-33.0 Lovingston 7.0-27.5 Pontotoc 5.0-40.0 Hustonville 5.0-40.0 Northpoint 5.0-40.0 Brooks Field 5.0-40.0 Brooks Lane 5.0-40.0 Brooks Point 5.0-40.0 Brooks Run 5.0-40.0 Logan Heights 5.0-40.0 Lakeshore 2 5.0-40.0 Cottondale 5.0-27.5 Total Series 8 76 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 9 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Jay Jay, OK 24 Boxwood Lexington, TX 24 Stilwell 3 Stilwell, OK 16 Arbor Trace Lake Park, GA 24 Arbor Trace 2 Lake Park, GA 42 Omega Omega, GA 36 Cornell 2 Watertown, SD 24 Elm Creek Pierre, SD 24 Marionville Marionville, MO 20 Lamar Lamar, AR 24 Centreville Centreville, AL 24 Skyview Troy, AL 36 Sycamore Coffeyville, KS 40 Bradford Cumberland, KY 24 Cedar Lane London, KY 24 Stanton Stanton, KY 24 Abernathy Abernathy, TX 24 Pembroke Pembroke, KY 24 Meadowview Greenville, AL 24 Town Branch Mt. Vernon, KY 24 Fox Run Ragland, AL 24 Maple Street Emporium, PA 32 Manchester Manchester, GA 18 Total Series 9 77 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 9 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Jay Boxwood Stilwell 3 Arbor Trace Arbor Trace 2 Omega Cornell 2 Elm Creek Marionville Lamar Centreville Skyview Sycamore Bradford Cedar Lane Stanton Abernathy 0 Pembroke Meadowview Town Branch Fox Run Maple Street Manchester Total Series 9 78 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 9 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Jay Boxwood Stilwell 3 Arbor Trace Arbor Trace 2 Omega Cornell 2 Elm Creek Marionville Lamar Centreville Skyview Sycamore Bradford Cedar Lane Stanton Abernathy Pembroke Meadowview Town Branch Fox Run Maple Street Manchester Total Series 9 79 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 9 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Jay 5.0-25.0 Boxwood 5.0-25.0 Stilwell 3 5.0-25.0 Arbor Trace 10.0-30.0 Arbor Trace 2 10.0-30.0 Omega 5.0-50.0 Cornell 2 5.0-30.0 Elm Creek 5.0-27.5 Marionville 7.0-27.5 Lamar 5.0-25.0 Centreville 5.0-40.0 Skyview 5.0-40.0 Sycamore 12.0-40.0 Bradford 5.0-40.0 Cedar Lane 5.0-40.0 Stanton 5.0-40.0 Abernathy 5.0-25.0 Pembroke 7.0-40.0 Meadowview 5.0-40.0 Town Branch 7.0-40.0 Fox Run 7.0-27.5 Maple Street 7.0-40.0 Manchester 5.0-27.5 Total Series 9 80 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 10 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Albany Albany, KY 24 Oak Terrace Bonifay, FL 18 Wellshill West Liberty, KY 32 Applegate Florence, AL 36 Heatherwood Alexander City, AL 36 Peachtree Gaffney, SC 28 Donna Donna, TX 50 Wellsville Wellsville, NY 24 Tecumseh Tecumseh, NE 24 Clay City Clay City, KY 24 Irvine West Irvine, KY 24 New Castle New Castle, KY 24 Stigler Stigler, OK 20 Courtyard Huron, SD 21 Total Series 10 SERIES 10 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Albany Oak Terrace Wellshill Applegate Heatherwood Peachtree Donna Wellsville Tecumseh Clay City Irvine West New Castle Stigler 0 Courtyard Total Series 10 81 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 10 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Albany Oak Terrace Wellshill Applegate Heatherwood Peachtree Donna Wellsville Tecumseh Clay City Irvine West New Castle Stigler Courtyard Total Series 10 SERIES 10 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Albany 5.0-40.0 Oak Terrace 5.0-27.5 Wellshill 5.0-40.0 Applegate 5.0-40.0 Heatherwood 5.0-40.0 Peachtree 5.0-40.0 Donna 7.0-50.0 Wellsville 7.0-27.5 Tecumseh 5.0-50.0 Clay City 5.0-40.0 Irvine West 5.0-40.0 New Castle 5.0-40.0 Stigler 5.0-25.0 Courtyard 5.0-40.0 Total Series 10 82 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 11 Apartment Properties # of Mortgage Loan Partnership Location Units Balance Homestead Pinetop, AZ 32 Mountain Oak Collinsville, AL 24 Eloy Eloy, AZ 24 Gila Bend Gila Bend, AZ 36 Creekstone Dallas, GA 40 Tifton Tifton, GA 36 Cass Towne Cartersville, GA 10 0 Warsaw Warsaw, VA 56 Royston Royston, GA 25 Red Bud Mokane, MO 8 Cardinal Mountain Home, AR 32 Parsons Parsons, KS 38 Total Series 11 SERIES 11 Cost at Acquisition Date Apartment Properties Net Improvements Buildings Capitalized Improvements Subsequent to Partnership Land & Equipment Acquisition Homestead Mountain Oak Eloy Gila Bend Creekstone Tifton Cass Towne Warsaw Royston Red Bud Cardinal Parsons Total Series 11 83 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 SERIES 11 Apartment Properties Gross Amount At Which Carried At December 31, 2009 Buildings, Improvements Partnership Land & Equipment Total Homestead Mountain Oak Eloy Gila Bend Creekstone Tifton Cass Towne Warsaw Royston Red Bud Cardinal Parsons Total Series 11 SERIES 11 Apartment Properties Accumulated Depreciable Life Partnership Depreciation Homestead 5.0-40.0 Mountain Oak 5.0-27.5 Eloy 5.0-27.5 Gila Bend 5.0-40.0 Creekstone 7.0-27.5 Tifton 5.0-25.0 Cass Towne 7.0-27.5 Warsaw 7.0-27.5 Royston 7.0-40.0 Red Bud 7.0-40.0 Cardinal 7.0-27.5 Parsons 12.0-40.0 Total Series 11 84 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 7 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 SERIES 8 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 85 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 9 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 SERIES 10 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets Prior year adjustments Balance at end of period - December 31, 2009 86 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE III - REAL ESTATE AND ACCUMULATED DEPRECIATION OF PROPERTY OWNED BY PROJECT PARTNERSHIPS INVESTED IN AS OF DECEMBER 31, 2009 NOTES TO SCHEDULE III SERIES 11 Reconciliation of Land, Building & Improvements current year changes: Balance at beginning of period - December 31, 2008 Additions during period: Acquisitions through foreclosure 0 Other acquisitions Improvements, etc. 0 Other 0 Deductions during period: Cost of real estate sold 0 Other Balance at end of period - December 31, 2009 Reconciliation of Accumulated Depreciation current year changes: Balance at beginning of period - December 31, 2008 Current year expense Sale of assets 0 Prior year adjustments Balance at end of period - December 31, 2009 87 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 7 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Nottingham 18 7.75% 50 Washington 24 8.25% 50 BrookStone 40 6.50% 50 N. Irvine 24 7.75% 50 Horton 24 7.75% 50 Manchester 42 6.50% 50 Waynesboro 24 6.50% 50 Lakeland II 30 7.25% 50 Mt. Vernon 24 6.50% 50 Meadow Run 48 6.50% 50 Warm Springs 22 7.25% 50 Blue Ridge 41 7.25% 50 Pioneer 48 8.25% 50 Dilley 28 8.25% 50 Elsa 40 7.75% 50 Leander 36 7.75% 50 Louisa Sr. 36 7.25% 50 Orchard Commons 12 7.75% 50 Vardaman 24 7.25% 50 Heritage Park 32 7.75% 50 BrooksHollow 40 6.50% 50 Cavalry Crossing 40 7.75% 50 Carson City 24 7.25% 50 Matteson 24 7.25% 50 Pembroke 16 7.25% 50 Robynwood 24 7.25% 50 Atoka 24 7.25% 50 Coalgate 24 7.25% 50 Hill Creek 24 6.50% 50 Cardinal 32 6.50% 50 TOTAL SERIES 7 88 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 8 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Purdy 16 7.75% 50 Galena 24 7.25% 50 Antlers 2 24 7.25% 50 Holdenville 24 6.50% 50 Wetumka 24 6.50% 50 Mariners Cove 32 7.25% 50 Mariners Cove Sr. 24 7.25% 50 Antlers 36 7.25% 50 Bentonville 24 7.75% 45 Deerpoint 24 7.75% 50 Aurora 28 7.25% 50 Baxter 16 6.50% 50 Arbor Gate 24 6.50% 50 Timber Ridge 24 7.25% 50 Concordia Sr. 24 6.50% 50 Mountainburg 24 6.50% 50 Lincoln 25 8.25% 50 Fox Ridge 24 7.25% 50 Meadow View 16 7.25% 50 Sheridan 16 8.25% 50 Grand Isle 16 8.25% 50 Meadowview 29 7.25% 39 Taylor 44 7.50% 50 Brookwood 44 6.50% 50 Pleasant Valley 33 7.25% 50 Reelfoot 20 7.25% 50 River Rest 34 7.25% 50 Kirskville 24 7.25% 50 Kenton 46 7.25% 50 Lovingston 64 7.00% 50 Pontotoc 36 7.25% 50 Hustonville 16 6.50% 50 Northpoint 24 7.25% 50 Brooks Field 32 7.25% 50 Brooks Lane 36 7.25% 50 Brooks Point 41 7.25% 50 Brooks Run 24 7.25% 50 Logan Heights 24 7.25% 50 Lakeshore 2 36 7.75% 50 Cottondale 25 7.75% 50 TOTAL SERIES 8 89 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 9 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Jay 24 7.25% 50 Boxwood 24 6.50% 50 Stilwell 3 16 7.25% 50 Arbor Trace 24 7.25% 50 Arbor Trace 2 42 7.25% 50 Omega 36 7.25% 50 Cornell 2 24 7.25% 50 Elm Creek 24 7.25% 50 Marionville 20 6.50% 50 Lamar 24 7.25% 50 Centreville 24 7.25% 50 Skyview 36 7.25% 50 Sycamore 40 7.25% 50 Bradford 24 7.03% 50 Cedar Lane 24 6.50% 50 Stanton 24 7.25% 50 Abernathy 24 6.50% 50 Pembroke 24 7.25% 50 Meadowview 24 0.50% 20 Town Branch 24 7.25% 50 Fox Run 24 6.50% 50 Maple Street 32 7.25% 50 Manchester 18 7.25% 50 TOTAL SERIES 9 90 GATEWAY TAX CREDIT FUND III LTD. SCHEDULE IV - MORTGAGE LOANS ON REAL ESTATE AS OF DECEMBER 31, 2009 SERIES 10 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Albany 24 6.50% 50 Oak Terrace 18 6.50% 50 Wellshill 32 7.25% 50 Applegate 36 0.50% 0 20 Heatherwood 36 0.50% 0 20 Peachtree 28 7.25% 50 Donna 50 6.50% 50 Wellsville 24 6.50% 50 Tecumseh 24 7.25% 50 Clay City 24 7.25% 50 Irvine West 24 7.25% 50 New Castle 24 7.25% 50 Stigler 20 7.25% 50 Courtyard 21 6.50% 50 TOTAL SERIES 10 SERIES 11 PARTNERSHIP # OF UNITS BALANCE INTEREST RATE MONTHLY DEBT SERVICE TERM (YEARS) Homestead 32 6.50% 50 Mountain Oak 24 8.00% 50 Eloy 24 6.00% 50 Gila Bend 36 8.00% 50 Creekstone 40 11.00% 30 Tifton 36 0.00% 42 Cass Towne 10 0 3.00% 10 Warsaw 56 6.50% 50 Royston 25 6.75% 50 Red Bud 8 7.25% 50 Cardinal 32 6.50% 50 Parsons 38 8.00% 50 TOTAL SERIES 11 91 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. GATEWAY TAX CREDIT FUND III, LTD. (A Florida Limited Partnership) By: Raymond James Tax Credit Funds, Inc. (the Managing General Partner) Date: July 1, 2010 By:/s/ Ronald M. Diner Ronald M. Diner President and Director Date: July 1, 2010 By:/s/ J. Davenport Mosby III J. Davenport Mosby III Director Date: July 1, 2010 By:/s/ Toni S. Matthews Toni S. Matthews Vice President and Chief Financial Officer Date: July 1, 2010 By:/s/ Sandra C. Humphreys Sandra C. Humphreys Secretary and Treasurer 92
